                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        UNITED STATES OF AMERICA,                        Case No. 16-CR-00189-LHK-1
Northern District of California
 United States District Court




                                  13                     Plaintiff,                          ORDER DENYING DEFENDANT’S
                                                                                             MOTION TO WITHDRAW HER
                                  14               v.                                        GUILTY PLEA
                                  15        SUNITHA GUNTIPALLY,                              Re: Dkt. No. 296
                                  16                     Defendant.

                                  17

                                  18            Before the Court is Defendant Sunitha Guntipally’s (“Defendant”) motion to withdraw her

                                  19   guilty plea. ECF No. 296. For the reasons set forth below, the Court DENIES Defendant’s

                                  20   motion.

                                  21   I.       BACKGROUND
                                  22         A. Factual Background

                                  23            On October 27, 2014, the government filed a criminal complaint against Defendant; her

                                  24   husband Venkat Guntipally (“Venkat”); Pratap Kondamoori (“Kondamoori”); and Sandhya

                                  25   Ramireddi (“Ramireddi”). ECF No. 1. Broadly, the complaint alleged that the codefendants had

                                  26   conspired to commit visa fraud over a period of several years. Id.

                                  27            Shortly thereafter, Defendant retained attorney Paul Meltzer to defend her in the case.

                                  28                                                     1
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   ECF No. 315, Declaration of Paul B. Meltzer (“Meltzer Decl.”), ¶ 7. Meltzer first appeared on

                                   2   November 19, 2014. ECF No. 37. Defendant’s husband, Venkat, retained Peter Leeming to

                                   3   defend him. ECF No. 316, Declaration of Peter A. Leeming (“Leeming Decl.”), ¶ 1.

                                   4          The government then “provided extensive discovery.” Meltzer Decl. ¶ 8. Meltzer

                                   5   reviewed the discovery with Defendant, Venkat, and Leeming. Id.; see Meltzer Decl., Ex. 2

                                   6   (emails concerning “a long and detailed presentation” by the government, which Meltzer shared

                                   7   with Defendant); see also 11/29/17 Tr. 3:13-4:9 (government discussing at Defendant’s sentencing

                                   8   the parties’ attempts “at pre-indictment resolution with initial pre-indictment production of

                                   9   significant discovery”); ECF No. 314, Declaration of Jonas Lerman (“Lerman Decl.”), ¶ 2.

                                  10          Meltzer and Leeming worked closely with each other and met with their clients together at

                                  11   Defendant’s and Venkat’s behest, according to Meltzer: “The clients wanted their lawyers to work

                                  12   together. Mrs. Guntipally told me that she wanted her husband present for meetings, and the
Northern District of California
 United States District Court




                                  13   Guntipallys scheduled meetings with me and Mr. Leeming so that they could both attend.”

                                  14   Meltzer Decl. ¶ 8; Leeming Decl. ¶ 9 (“Mrs. Guntipally and [Venkat] regularly met with both Mr.

                                  15   Meltzer and me at their request.”).

                                  16          Defendant communicated with Meltzer in English, both orally and in more than 100 pages

                                  17   of emails in the record. See Meltzer Decl., Exs. However, Defendant “would occasionally ask

                                  18   [Venkat] to interpret a particular word or phrase for her, which he did.” Meltzer Decl. ¶ 10.

                                  19   Otherwise, Defendant read her plea agreement in English, researched analogous criminal cases in

                                  20   English, read the draft PSR in English, and wrote detailed objections in English to the draft PSR in

                                  21   English. Meltzer Decl., Ex. 6; 5/3/17 Tr. 3:18-23; 16:4-6.

                                  22          When Meltzer and Leeming first reviewed the government’s discovery with Defendant and

                                  23   Venkat, Defendant “claimed that she was not guilty of any of the conduct alleged and that all the

                                  24   witnesses were lying.” Meltzer Decl. ¶ 9; Leeming Decl. ¶ 4. However, Defendant could not

                                  25   “identify witnesses or evidence that would help rebut the allegations and establish a defense.”

                                  26   Meltzer Decl. ¶ 9. Meltzer “told [Defendant] that she could go to trial,” but because he thought

                                  27   trial would disadvantage Defendant, Meltzer recommended against it. Id. Defendant and Venkat

                                  28                                                     2
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   eventually “agreed that it was in their interest to negotiate a pre-indictment resolution of the case.”

                                   2   Leeming Decl. ¶ 4.

                                   3          Still, Defendant was concerned about the possible immigration consequences of a

                                   4   conviction or guilty plea, given that Defendant is not a United States citizen. Meltzer Decl. ¶ 13;

                                   5   Leeming Decl. ¶ 4. As a result, Meltzer referred Defendant to immigration attorneys, and

                                   6   Defendant retained one. Meltzer Decl. ¶ 13. The immigration attorney helped Meltzer and

                                   7   Leeming “explore potential immigration-friendly outcomes” for Defendant. Id.; see also Meltzer

                                   8   Decl., Ex. 3 (emails containing immigration attorney’s advice). Although Meltzer made

                                   9   settlement offers designed to protect Defendant from adverse immigration consequences, the

                                  10   government would not agree. See Meltzer Decl., Ex. 3 (September 16, 2015 email explaining that

                                  11   government had rejected immigration-friendly settlement offers); Meltzer Decl., Ex. 6 (October

                                  12   16, 2015 email to government arguing for a plea with a range of 3-24 months).
Northern District of California
 United States District Court




                                  13          On May 5, 2016, a grand jury returned an indictment against Defendant, Venkat,

                                  14   Kondamoori, and Ramireddi. ECF No. 112. The indictment charged Defendant with (1) one

                                  15   count of conspiracy to commit visa fraud, use of false documents, mail fraud, obstruction of

                                  16   justice, and witness tampering in violation of 18 U.S.C. § 371; (2) ten counts of visa fraud in

                                  17   violation of 18 U.S.C. § 1546(a) and aiding and abetting visa fraud in violation of 18 U.S.C. § 2;

                                  18   (3) seven counts of use of false documents in violation of 18 U.S.C. § 1001(a)(3) and aiding and

                                  19   abetting use of false documents in violation of 18 U.S.C. § 2; (4) four counts of mail fraud in

                                  20   violation of 18 U.S.C. § 1341 and aiding and abetting mail fraud in violation of 18 U.S.C. § 2; (5)

                                  21   three counts of witness tampering in violation of 18 U.S.C. § 1512(b)(3); and (6) one count of

                                  22   witness tampering in violation of 18 U.S.C. § 1512(b)(3) and aiding and abetting witness

                                  23   tampering in violation of 18 U.S.C. § 2. Id.

                                  24          On May 6, 2016, at her arraignment, Defendant pled not guilty to all counts. ECF No. 114.

                                  25          After indictment, Meltzer and Defendant continued to discuss resolution of the case and to

                                  26   negotiate possible plea agreements with the government. Meltzer Decl. ¶ 20; Leeming Decl. ¶ 5.

                                  27   However, Meltzer reported, “We have been through 4 US Attorneys and none of them have shown

                                  28                                                      3
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   any interest in working out an immigration friendly plea. After consultation with your

                                   2   immigration counsel I proposed several alternatives. The US Attorney rejected them all.” Meltzer

                                   3   Decl., Ex. 3 (March 30, 2017 email to Defendant). In April 2017, the government offered a plea

                                   4   to Count 1 for violating 18 U.S.C. § 371. Meltzer summarized his conversations with Defendant

                                   5   regarding that plea in an April 5, 2017 email to Defendant: “I have told you to expect a term of

                                   6   imprisonment. Cooperation could reduce your sentence.” Meltzer reminded Defendant, “You

                                   7   have told me that you want to plead guilty and cooperate and I agree with that decision.” Meltzer

                                   8   Decl., Ex. 3.

                                   9          On April 13, 2017, Defendant, accompanied by Meltzer, met with the government for a

                                  10   proffer session. Meltzer Decl. ¶ 17; Lerman Decl. ¶ 5; Lerman Decl. Ex. 3. A Telugu translator,

                                  11   Kavitha Herle, was present. Id. At the proffer session, Defendant stated that she and Venkat had

                                  12   founded DS Soft Tech and Equinett, which were labor staffing companies. Id. Through those
Northern District of California
 United States District Court




                                  13   companies, Defendant “filed H-1B visas for her foreign worker beneficiaries” through the staffing

                                  14   companies and claimed that the “workers had positions/projects at end clients when in actuality

                                  15   none of this was true.” Id. To do so, Defendant submitted fraudulent I-129 petitions. Id.

                                  16   Defendant also admitted that once she learned of the government investigation into the visa fraud

                                  17   scheme, Defendant created false documents to hide her conduct and coached visa beneficiaries to

                                  18   lie to government agents. Id. Defendant stated that she could provide the government with

                                  19   information about other companies involved in similar visa fraud. Id.

                                  20          Codefendants Ramireddi, Kondamoori, and Venkat pled guilty in April 2017. Specifically,

                                  21   Ramireddi pled guilty on April 17, 2017. ECF No. 153. On April 24, 2017, Kondamoori and

                                  22   Defendant’s husband Venkat both pled guilty. ECF Nos. 156, 158.

                                  23          On May 2, 2017, Defendant and the government entered into a written plea agreement.

                                  24   ECF No. 161 (“Plea Agreement”); see also ECF No. 165 (plea agreement with interpreter’s

                                  25   attestation that she had translated the agreement into Telugu for Defendant). The agreement “was

                                  26   the subject of intense negotiation between the government, [Defendant], the immigration attorneys

                                  27   and [Meltzer].” Meltzer Decl. ¶ 21; Leeming Decl. ¶ 5.

                                  28                                                    4
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1          In the plea agreement, Defendant agreed to plead guilty to Count 1 of the indictment,

                                   2   which charged Defendant with conspiracy to commit visa fraud, false statements, mail fraud,

                                   3   obstruction of justice, and witness tampering in violation of 18 U.S.C. § 371. Plea Agreement at

                                   4   1–2. Defendant affirmed “that I am guilty of the offense to which I am pleading guilty, and I

                                   5   agree that the following facts are true.” Id. at 2. Among other things, Defendant admitted that

                                   6   since 2010, she had served as the vice president of DS Soft Tech and Equinett, staffing companies

                                   7   that purport to seek to fill temporary positions with H-1B workers. Id. at 2–3. Defendant

                                   8   admitted that both companies had “an ongoing business relationship” with SISL Networks, which

                                   9   Kondamoori owned and operated. Id. Defendant admitted that she “ran the operations of [DS

                                  10   Soft Tech and Equinett] on a daily basis, and I directed and controlled the activities of the

                                  11   employees in all their tasks.” Id. at 3.

                                  12          Further, Defendant admitted that while operating DS Soft Tech and Equinett, she
Northern District of California
 United States District Court




                                  13   submitted “more than 100 phony H-1B visa applications” for nonimmigrant beneficiaries to work

                                  14   at end-client companies that “either did not exist or never received the proposed H-1B workers.”

                                  15   Id. at 3. Defendant offered examples of clients for whom she had submitted fraudulent I-129

                                  16   petitions. Id. at 4. The scheme enabled Defendant and Venkat to create a pool of H-1B

                                  17   beneficiaries to later place at legitimate positions, which gave Defendant “an unfair advantage”

                                  18   over other employment staffing firms. Id. at 4.

                                  19          Defendant also admitted that after she learned of the government’s investigation,

                                  20   Defendant created false documents and encouraged others to “mislead the agents, conceal the

                                  21   conspiracy, and otherwise obstruct the government’s investigation.” Id. at 4–5. For example,

                                  22   Defendant gave a visa beneficiary, A.M., false documents to “make it appear that A.M. had

                                  23   worked at one time with purported end-client company Technia Energy, even though, as I well

                                  24   knew, A.M. had never worked there.” Id. Defendant stated, “I confirm that I have had adequate

                                  25   time to discuss this case, the evidence, and the Agreement with my attorney and that my attorney

                                  26   has provided me with all the legal advice that I requested.” Id. at 10.

                                  27          On May 3, 2017, Defendant entered a plea of guilty as to Count 1 of the indictment. ECF

                                  28                                                     5
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   No. 163. Herle, the Telugu interpreter, was present at the hearing. Id. Herle affirmed that she had

                                   2   translated “everything” in the plea agreement for Defendant. 5/3/17 Tr. 2:10-20. Meltzer told the

                                   3   Court that Defendant “reads English without any problems at all” and “she’s seen every draft of

                                   4   this plea agreement and we’ve discussed every draft of this plea agreement.” Id. 3:18-23.

                                   5   Defendant affirmed to the Court that she had reviewed the plea agreement translated into Telugu

                                   6   with Herle and had read the plea agreement in English. Id. 15:25-16:6. Defendant affirmed that

                                   7   Meltzer had answered her questions about possible defenses and trial, and then affirmed that she

                                   8   was satisfied with Meltzer’s services. Id. 16:20-17:4. Defendant did not object to any of

                                   9   Meltzer’s characterizations about Defendant’s understanding of the plea agreement. Defendant

                                  10   also affirmed that her plea was voluntary and that she freely gave up her rights to a jury trial and to

                                  11   plead not guilty. Id. 17:12-20:11. After the government made a detailed offer of proof,

                                  12   Defendant affirmed that the facts were true and correct and pled guilty. Id. 28:18-29:21. The
Northern District of California
 United States District Court




                                  13   Court set a sentencing date of November 29, 2017. ECF No. 163.

                                  14          After Defendant’s plea, Defendant and Meltzer met with the government on June 29, 2017

                                  15   for a second proffer session. Meltzer Decl. ¶ 17; Lerman Decl., Ex. 4. Defendant gave the

                                  16   government three emails related to other companies that Defendant claimed were also involved in

                                  17   visa fraud. Lerman Decl., Ex. 4. At the proffer session, the government questioned whether, after

                                  18   her guilty plea, Defendant had continued to interfere with evidence or witnesses. Id. Meltzer

                                  19   repeatedly stopped the proffer to confer with Defendant regarding the government’s questions. Id.

                                  20          The next day, Meltzer wrote to Defendant and reminded her that at her first proffer on

                                  21   April 13, 2017, “You admitted that you knowingly engaged in fraud by filing false petitions for

                                  22   jobs with fake businesses. You also agreed that you counseled people to lie to investigators. That

                                  23   meeting went pretty well.” Meltzer Decl., Ex. 5. However, at the June 29, 2017 proffer, the

                                  24   government appeared to “have information from two sources that you contacted your codefendants

                                  25   through others, both by having people call and meet with the codefendants.” Id. Meltzer

                                  26   continued, “I am told that these people told the codefendants that they were contacting them at

                                  27   your request and substantial amounts of money was offered, both in the US and overseas, for the

                                  28                                                     6
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   codefendants to obstruct justice.” Id. Meltzer concluded, “I am particularly concerned because

                                   2   there is a pattern of attempts to get witnesses to lie in this case. There are several witnesses who

                                   3   said you asked them to lie and we have discussed the details in several meetings.” Id. Thus,

                                   4   Meltzer warned Defendant that she could face additional charges. Id.

                                   5          In September 2017, Meltzer retained Dayle Carlson, a sentencing consultant and former

                                   6   United States Probation Officer, “to investigate and prepare mitigation” for Defendant’s

                                   7   sentencing. Meltzer Decl. ¶ 24; ECF No. 317, Declaration of Dayle Carlson (“Carlson Decl.”), ¶¶

                                   8   1, 3. Carlson interviewed Defendant four times in person without Meltzer present and spoke with

                                   9   Defendant over the telephone on several occasions. Carlson Decl. ¶ 5. According to Carlson,

                                  10   Defendant “sometimes rationalized her illegal conduct, but at no time did she deny the allegations

                                  11   to which she pled guilty.” Id. ¶ 10. Carlson also attended Defendant’s in-person interview with

                                  12   the U.S. Probation Officer, at which Defendant confirmed her acceptance of responsibility. Id. ¶¶
Northern District of California
 United States District Court




                                  13   12, 14. As discussed below, the PSR corroborates Carlson’s recollection, and includes

                                  14   Defendant’s written statement accepting responsibility.

                                  15          On September 27, 2017, the Court sentenced Ramireddi. ECF No. 180. Ramireddi had

                                  16   pled guilty to Count 18 of the indictment, for use of false documents under 18 U.S.C. §

                                  17   1001(a)(3). The Presentence Investigation Report (“PSR”) for Ramireddi calculated a sentence

                                  18   range under the United States Sentencing Guidelines (“Guidelines”) of 24-30 months in custody.

                                  19   9/27/17 Tr. 44:15-47:25; 55:18-57:8.

                                  20          At Ramireddi’s sentencing, the Court granted the government’s motion for a downward

                                  21   departure for substantial assistance because Ramireddi was the first of four defendants to plead

                                  22   guilty, the first to plead guilty, and the only codefendant to admit criminal conduct to law

                                  23   enforcement pre-indictment. Id. The Court also varied downward based on Ramireddi’s role in

                                  24   the scheme, relative profit, cooperation with the government, and special circumstances. Id.

                                  25   Ramireddi was willing to testify against all three codefendants, including her brother,

                                  26   Kondamoori. Id. Ramireddi also participated in two proffer sessions during which she gave

                                  27   government agents her laptop and her brother’s hard drive. Id.

                                  28                                                     7
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1          Within the scheme, Ramireddi only received a salary of between $1,000 and $2,300 per

                                   2   month for her crime, and did not otherwise benefit from the millions in profits Defendant and

                                   3   Venkat reaped. Id. Ramireddi also prepared documents used in 21 false I-129 documents,

                                   4   whereas Defendant signed over 100 false petitions. Id.

                                   5          In terms of special circumstances, Ramireddi’s parents gave her to her childless uncle and

                                   6   aunt to raise. Id. Ramireddi’s aunt and uncle then married Ramireddi off at age 21 to a man 15

                                   7   years her senior. Id. Ramireddi’s husband died when Ramireddi’s second daughter was only

                                   8   three months old. Id. In 2010, Ramireddi and her second daughter immigrated to the United

                                   9   States. Id. Ramireddi spoke limited English and had a difficult time finding a job in the United

                                  10   States. Id. Ramireddi was very submissive and engaged in the crime on the orders of her brother,

                                  11   Kondamoori, and superiors at work. Id. She was a clerical and administrative employee of

                                  12   Defendant and Venkat and did what she was told. Id.
Northern District of California
 United States District Court




                                  13          The Court also noted that Ramireddi struggled financially to support her daughter in the

                                  14   United States. Id. Ramireddi struggled as a single, widowed mother in India of two daughters,

                                  15   and left the older daughter in India when Ramireddi immigrated. Id. Further, Ramireddi had

                                  16   never been arrested before. Id. She was 58 years old and suffered from generalized anxiety

                                  17   disorder, major depressive disorder of moderate severity, and mild cognitive impairment. Id.

                                  18          Thus, the Court sentenced Ramireddi to 14 months in custody. ECF No. 182. The Court

                                  19   set a self-surrender date of November 29, 2017. Id.

                                  20          On October 25, 2017, the Court sentenced Kondamoori. ECF No. 194. Kondamoori had

                                  21   pled guilty to Count 1 of the indictment, for conspiracy to commit visa fraud, mail fraud, false

                                  22   statements, obstruction of justice, and witness tampering. The PSR for Kondamoori calculated a

                                  23   Guidelines sentence range of 30-37 months in custody, and recommended a downward variance to

                                  24   a 24-month sentence. ECF No. 193. The PSR stated that although the Guntipallys “generated net

                                  25   profits from 2010 to 2014 of approximately $3.3 million and gross profits of approximately $15

                                  26   million . . . Kondamoori was paid approximately $85,000 for the visa applications that he

                                  27   produced.” Id. ¶ 16.

                                  28                                                    8
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1          At Kondamoori’s sentencing, the Court granted the government’s motion for a downward

                                   2   departure for substantial assistance. 10/25/17 Tr. 28:23-25; 30:5-20. The Court also varied

                                   3   downward based on Kondamoori’s role in the scheme, relative profit, cooperation with the

                                   4   government, and special circumstances. Id.

                                   5          Specifically, Kondamoori timely pled guilty, which induced Defendant and Venkat to

                                   6   plead guilty. Id. Kondamoori gave the government details of Defendant’s and Venkat’s scheme

                                   7   beyond the details given by Ramireddi, and also offered reliable information about other matters

                                   8   of interest to the government. Id.

                                   9          At the time of sentencing, Kondamoori was the primary caregiver for his wife, who suffers

                                  10   from schizophrenia and bipolar disorder. Id. Kondamoori’s wife had been subject to 5150

                                  11   institutionalization three times. Id. Kondamoori claimed that his daughter was born with autism

                                  12   and some mental retardation, which rendered her unable to care for Kondamoori’s wife. Id.
Northern District of California
 United States District Court




                                  13   However, Kondamoori’s daughter had graduated from college and was employed as a freelance

                                  14   graphic designer and engaged to be married. Id. Still, it was unclear whether Kondamoori’s

                                  15   daughter could care for Kondamoori’s wife. Id.

                                  16          Thus, the Court sentenced Kondamoori to 20 months in custody. ECF No. 194.

                                  17   Kondamoori self-surrendered on February 16, 2018. ECF No. 216.

                                  18          On November 1, 2017, U.S. Probation issued its PSR for Defendant. ECF No. 197. U.S.

                                  19   Probation later issued an amended PSR. ECF No. 204. In the PSR, Defendant submitted a written

                                  20   statement of acceptance of responsibility: “I accept full responsibility for my actions. Please see

                                  21   my Plea Agreement for details of my actions.” Id. ¶ 52. Defendant continued, “I am very

                                  22   embarrassed and ashamed of my conduct. I knew better and should not have acted that way.

                                  23   When my offense was discovered, I panicked and tried to cover up my actions, which I regret.”

                                  24   Id. At an interview with U.S. Probation, Defendant orally confirmed her acceptance of

                                  25   responsibility. Carlson Decl. ¶¶ 12, 14. Thus, U.S. Probation concluded that Defendant “has

                                  26   clearly demonstrated acceptance of responsibility for the offense.” ECF No. 204 at ¶¶ 61–62.

                                  27          Defendant reported a monthly income of $14,870 and total assets of over $1.3 million,

                                  28                                                     9
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   including her residence and an investment property. Id. ¶ 88. Defendant reported almost

                                   2   $300,000 in cash spread across nine different bank accounts in the United States and India and

                                   3   over $37,000 in jewelry. Id. The PSR calculated a Guidelines sentence range of 46-57 months in

                                   4   custody. Id. ¶ 92.

                                   5          On November 15, 2017, Defendant submitted her sentencing memorandum. ECF No. 198.

                                   6   Defendant argued for “a custodial sentence of no greater than 30 months in prison” given the

                                   7   “extraordinary collateral consequences of [Defendant’s] conviction.” Id. at 1. Defendant attached

                                   8   letters from her then 19 year old daughter and 16 year old son. ECF Nos. 198-1, 198-2. Meltzer’s

                                   9   sentencing memorandum explained that “[Defendant’s] acceptance of responsibility is further

                                  10   reflected by the nature of her plea. [Defendant] admitted to a detailed description of her offense

                                  11   conduct.” ECF No. 198 at 7. Defendant agreed with the PSR’s Guidelines calculation, but argued

                                  12   for a below-Guidelines sentence based on (1) the victimless nature of Defendant’s crimes; (2) the
Northern District of California
 United States District Court




                                  13   collateral consequences of Defendant’s conviction, including deportation and its resulting effect

                                  14   on Defendant’s family; (3) Defendant’s lack of prior criminal history; and (4) the relatively short

                                  15   sentences received by Ramireddi and Kondamoori. Id. at 7–12.

                                  16          On November 15, 2017, the government submitted its sentencing memorandum. ECF No.

                                  17   199. The government recommended a mid-range custodial sentence of 52 months. Id. at 1.

                                  18   Defendant and the government stipulated to a monetary fine of $50,000. Id. at 1. The government

                                  19   argued that Defendant “was the clear organizer and leader of the obstruction” and took “every

                                  20   possible means, short of physical violence, to delay, retard, and otherwise obstruct the [criminal]

                                  21   investigation.” Id. at 1–2. The government argued that Defendant’s obstruction conduct was

                                  22   “extremely serious and fundamentally at odds with a sentence below the recommended Guidelines

                                  23   range.” Id. at 3. Further, Defendant had “lived a comfortable life” and “had every opportunity to

                                  24   a live productive, law-abiding life in the United States,” but instead chose to commit fraud. Id. at

                                  25   3. The government argued that Defendant was “the most culpable” codefendant in the conspiracy

                                  26   because she “designed and orchestrated it; she reaped the lion’s share of its rewards; and she led

                                  27   the effort to conceal it by obstructing justice.” Id. at 4. Kondamoori and Ramireddi had lesser

                                  28                                                    10
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   roles in the conspiracy and cooperated with the government, which justified their comparatively

                                   2   lower sentences. Id.

                                   3            On November 29, 2017, the Court sentenced Defendant to 52 months in custody. ECF No.

                                   4   203. At sentencing, Defendant and the government informed the Court that although Defendant’s

                                   5   staffing businesses—those Defendant admitted were involved in the visa fraud scheme—had

                                   6   closed, Defendant and Venkat continued to receive payments from the visa fraud scheme of

                                   7   approximately $3,000 per month. 11/29/17 Tr. 22:17-25:22.

                                   8            In sentencing Defendant, the Court observed that Meltzer “made a good argument as to

                                   9   why the sentence should be 30 months.” 11/29/17 Tr. 33:4-7. However, the Court then explained

                                  10   why Defendant merited a harsher sentence than Ramireddi and Kondamoori. 11/29/17 Tr. 32:4-

                                  11   42:24.

                                  12            First, whereas Ramireddi received $1,000 to $2,300 per month from the scheme, and
Northern District of California
 United States District Court




                                  13   Kondamoori received $85,000-$90,000 from the scheme, Defendant made gross profits of at least

                                  14   $15 million and net profits of $3.3 million. Id. As a result, Defendant’s personal wealth far

                                  15   exceeded her husband’s income. Id. Defendant also continued to receive monthly payments from

                                  16   the visa fraud scheme at the time of sentencing. Id.

                                  17            Second, Ramireddi was a clerical and administrative employee, whereas Defendant ran the

                                  18   daily operations of DS Soft Tech and Equinett and was the clear leader of the scheme. Id.

                                  19   Defendant signed and filed at least 125 fraudulent I-129 petitions, while Kondamoori signed

                                  20   approximately 24 fraudulent petitions, and Ramireddi signed false documents for only 21

                                  21   fraudulent petitions. Id.

                                  22            Third, both Ramireddi and Kondamoori had cooperated with the government. Id.

                                  23   Ramireddi was the only codefendant to cooperate before indictment, and had been willing to

                                  24   testify against the other codefendants, including her own brother, Kondamoori. Id. Kondamoori

                                  25   provided new details about the Guntipallys’ scheme not provided by Ramireddi. Id.

                                  26   Kondamoori’s timely plea also induced Defendant and Venkat to plead guilty. Id. Defendant had

                                  27   extensively obstructed justice by instructing H1-B workers to lie to governments agents and by

                                  28                                                   11
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   creating false documents. Id.

                                   2          Fourth, whereas Ramireddi had been given up by her parents and struggled to support

                                   3   herself and her daughters in both India and the United States, Defendant lived a comfortable

                                   4   middle-class life and did not have a paid job until the visa fraud scheme. Id. Kondamoori also

                                   5   merited a downward variance for special circumstances as the sole caregiver for his wife, who

                                   6   suffers from schizophrenia. Id. Like Defendant, both Ramireddi and Kondamoori were likely to

                                   7   face deportation after their custodial sentences. Id.

                                   8          The Court honored the parties’ stipulation to a $50,000 fine, although the Court “would

                                   9   obviously have ordered more” absent the parties’ agreement, given the scale of the scheme’s

                                  10   profits. Id. 39:12-16. As for Defendant’s sentence, the Court stated, “I would have considered the

                                  11   high end, 57 months. But in light of the considerations also raised by Mr. Meltzer about the

                                  12   impact to her family, I’m going to go with the government’s recommendation of 52 months, which
Northern District of California
 United States District Court




                                  13   is the mid-range.” Id. 42:18-24. The Court ordered Defendant to self-surrender on February 5,

                                  14   2018. ECF No. 203. On the government’s motion, the Court dismissed from the remaining 25

                                  15   Counts against Defendant. Id.

                                  16          On December 1, 2017, the Court entered judgment against Defendant. ECF No. 206.

                                  17          On December 14, 2017, Defendant moved to substitute Grant Fondo, a partner at the law

                                  18   firm Goodwin Procter, as counsel in place of Meltzer. ECF No. 212. On December 15, 2017, the

                                  19   Court granted Defendant’s motion to substitute Fondo as counsel. ECF No. 215.

                                  20          On December 14, 2017, represented by Fondo, Defendant appealed her sentence to the

                                  21   Ninth Circuit Court of Appeals. ECF No. 213.

                                  22          On November 16, 2017, Ramireddi filed an unopposed motion to extend her self-surrender

                                  23   date from November 29, 2017 to December 29, 2017 to enable her to receive follow-up treatment

                                  24   for eye surgery. ECF No. 200. On November 17, 2017, the Court granted Ramireddi’s unopposed

                                  25   motion. ECF No. 201.

                                  26          Then, on December 13, 2017, Ramireddi filed a second motion to continue her sentencing

                                  27   date, in the form of a pro se letter to the Court. ECF No. 209. Ramireddi stated, “I seek the

                                  28                                                     12
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   opportunity to delay my report date for my sentencing in light of the information that I received

                                   2   from my appointed counsel in this matter after my sentencing.” ECF No. 209. Ramireddi claimed

                                   3   that her attorney “conducted no independent investigation on my behalf but merely read the

                                   4   Discovery provided by the Government.” Id. Ramireddi attached an October 15, 2017 email from

                                   5   her counsel, Assistant Federal Public Defender Varell Fuller, sent after Ramireddi’s sentencing,

                                   6   which stated:

                                   7           Dear Sandhya,
                                   8
                                               I am sorry you are having a difficult time coming to terms with the sentencing
                                   9           outcome. It is not what I had hoped for. However, as we discussed, your advisory
                                               guideline range always involved the possibility of a custodial term. I advised you
                                  10           that I would ask for a halfway house and or home confinement, and I did just that at
                                               sentencing. The court however disagreed and believed a custodial term was
                                  11
                                               warranted. As to the weight of the evidence against you, it was considerable. You
                                  12           were charged with, among other things, conspiracy to commit visa fraud and
Northern District of California




                                               obstruction of justice. As I also advised, if you proceeded to trial, it was my
 United States District Court




                                  13           assessment that you would most certainly have been convicted of the more serious
                                               charges, which were aggravated felonies. I understand your position was that you
                                  14           were simply doing what you were told. That however is not a defense. There is no
                                               research I conducted that I can provide you with, other than the discovery and
                                  15
                                               evidence against you, and my assessment of the weight of the evidence against you.
                                  16           If you recall, I previously provided you with all the witness interviews of those
                                               individuals who would likely have testified against you. However, please call to
                                  17           discuss specifically what you need and I will have my office provide you with that
                                               information.
                                  18
                                       Id. at 2.
                                  19
                                               On December 13, 2017, the Court denied Ramireddi’s second motion to continue her self-
                                  20
                                       surrender date. ECF No. 210. The Court wrote, “Defendant’s self-surrender date has already been
                                  21
                                       continued once. If Defendant does not self-surrender as ordered, the Court will issue an arrest
                                  22
                                       warrant.” Id.
                                  23
                                               On December 27, 2017, two days before her self-surrender date, Ramireddi filed a third
                                  24
                                       motion to continue her self-surrender date. ECF No. 219. Ramireddi stated that she had filed a
                                  25
                                       motion to vacate her sentence under 28 U.S.C. § 2255. Id. Ramireddi asked the Court to continue
                                  26
                                       her self-surrender date “until my motion to vacate the conviction is heard and disposed finally in
                                  27

                                  28                                                   13
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   the ends of justice.” Id. at 2.

                                   2           That same day, on December 27, 2017, Ramireddi, filed her pro se § 2255 motion. ECF

                                   3   No. 225. Ramireddi argued that she pled guilty because her counsel was ineffective and further

                                   4   argued that she was “innocent of the alleged crime.” Id. Ramireddi attached the same Fuller

                                   5   email that Ramireddi had attached to her December 13, 2017 request to continue her self-surrender

                                   6   date. Id.

                                   7           On December 28, 2017, the Court denied Ramireddi’s third motion to continue her self-

                                   8   surrender date. ECF No. 220. On December 29, 2017, the Court denied Ramireddi’s § 2255

                                   9   motion. ECF No. 223. Ramireddi did not appeal.

                                  10           On January 25, 2018, Defendant again moved to substitute counsel. ECF No. 232. This

                                  11   time, Defendant asked to substitute S.H. Michael Kim of the law firm Womble Bond Dickinson in

                                  12   place of Fondo. Id. On January 25, 2018, Mark Schamel and Pascal Naples, also of Womble
Northern District of California
 United States District Court




                                  13   Bond Dickinson, filed applications for leave to appear pro hac vice on behalf of Defendant. ECF

                                  14   Nos. 233, 234. On January 25, 2018, the Court granted Defendant’s motion to substitute Kim as

                                  15   counsel and granted Schamel’s and Naples’ pro hac vice applications. ECF Nos. 237, 238, 239.

                                  16           On January 25, 2018, Defendant filed an ex parte motion for a stay of detention pending

                                  17   appeal. ECF No. 236. On January 29, 2018, the government filed an opposition to Defendant’s

                                  18   motion. ECF No. 240. On January 30, 2018, the Court denied Defendant’s motion for a stay of

                                  19   detention pending appeal. ECF No. 241.

                                  20           On February 1, 2018, Defendant filed a motion in the Ninth Circuit for bail pending

                                  21   appeal. ECF No. 242. The government opposed Defendant’s motion for bail pending appeal. On

                                  22   February 27, 2018, the Ninth Circuit denied Defendant’s motion for bail pending appeal. ECF No.

                                  23   248. In so doing, the Ninth Circuit concluded that even if the Ninth Circuit ruled in Defendant’s

                                  24   favor, that decision was not likely to result in “a sentence that does not include a term of

                                  25   imprisonment, or a reduced sentence to a term of imprisonment less than the total of the time

                                  26   already served plus the expected duration of the appeal process.” Id. at 1–2. That same day, this

                                  27   Court ordered Defendant to self-surrender by March 2, 2018, and Defendant has been in custody

                                  28                                                     14
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   since that date. ECF No. 249.

                                   2          On March 15, 2018, Defendant filed a motion in the Ninth Circuit to expedite her appeal.

                                   3   Ninth Circuit Appeal 17-10533, Dkt. 18. In the motion, Defendant stated that she “now submits

                                   4   that her plea agreement was the product of ineffective assistance of counsel, so she could seek to

                                   5   withdraw her guilty plea.” Id. at 3. On March 27, 2018, the Ninth Circuit denied Defendant’s

                                   6   motion to expedite her appeal. Ninth Circuit Appeal 17-10533, Dkt. 24.

                                   7          On March 15, 2018, Defendant filed her opening brief in the Ninth Circuit. Appeal 17-

                                   8   10533, Dkt. 19. In that brief, Defendant asserted that her “guilty plea is invalid due to ineffective

                                   9   assistance of counsel; however, on direct appeal, there is no non-frivolous basis to challenge the

                                  10   guilty plea’s validity.” Id. at 12 n.3. Defendant also asked the Ninth Circuit to vacate Defendant’s

                                  11   sentence and remand for resentencing because this Court did not invite Defendant to allocute at

                                  12   sentencing. Id. at 12, 14.
Northern District of California
 United States District Court




                                  13          On August 22, 2018, in an unpublished decision, the Ninth Circuit vacated Defendant’s

                                  14   sentence because this Court did not invite Defendant to allocute at her sentencing. ECF No. 278;

                                  15   United States v. Guntipally, 735 F. App’x 432 (9th Cir. 2018). The Ninth Circuit remanded to this

                                  16   Court for resentencing and did not address Defendant’s ineffective assistance argument. Id. The

                                  17   Ninth Circuit’s mandate issued on September 17, 2018. ECF No. 282.

                                  18          On June 13, 2018, while Defendant’s appeal was pending, the Court sentenced

                                  19   Defendant’s husband, Venkat. Venkat had pled guilty to Count 1 of the indictment, for conspiracy

                                  20   to commit visa fraud, mail fraud, false statements, obstruction of justice, and witness tampering.

                                  21   In the PSR, Venkat reported, and U.S. Probation verified, that Venkat earns $12,000 per month at

                                  22   his current job. Id. ¶ 90. Venkat reported total assets of over $2.2 million, although Venkat

                                  23   agreed to forfeit $500,000 in his plea agreement. Id. ¶ 95. The PSR calculated a Guidelines

                                  24   sentence range of 30-37 months in custody, and recommended a low-end sentence of 30 months.

                                  25   ECF No. 271. Shortly before, in a May 17, 2018 proffer session, Venkat claimed that because he

                                  26   was working a full-time job, his wife, Defendant, had primary responsibility for DS Soft Tech and

                                  27   Equinett, the visa fraud scheme entities. Lerman Decl., Ex. 5 at 2–3.

                                  28                                                    15
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1          At Venkat’s June 13, 2018 sentencing, Venkat’s counsel stated that Venkat “has

                                   2   acknowledged that his wife was the initiator of the scheme and that he is guilty.” 6/13/18 Tr.

                                   3   9:10-12. The government agreed: “We absolutely admit that [Venkat] is less culpable than his

                                   4   wife. She was the clear leader, the mastermind of this scheme.” Id. 15:1-8.

                                   5          However, the Court noted that Venkat shared in the scheme’s profits, which exceeded $15

                                   6   million gross and $3.3 million net. Thus, his earnings dwarfed those of Ramireddi, who made as

                                   7   little as $1,000 per month, and Kondamoori, who earned $85,000-$90,000. Tr. 22:9-25:3.

                                   8          Thus, on June 13, 2018, the Court sentenced Venkat to a low-end sentence of 30 months.

                                   9   Tr. 28:18-30:10. However, the Court delayed Venkat’s self-surrender date a full year to June 14,

                                  10   2019 to permit Venkat to remain at home while the Guntipallys’ then 17 year old son finished his

                                  11   last year of high school. Tr. 20:11-19; 30:7-12. By June 14, 2019, the Guntipallys’ daughter will

                                  12   be 21 years old and their son will be 18 years old and a legal adult like his sister. As such, Venkat
Northern District of California
 United States District Court




                                  13   is not yet in custody.

                                  14          On September 21, 2018, the Court set Defendant’s resentencing for November 21, 2018.

                                  15   ECF No. 283.

                                  16          On October 16, 2018, Defendant’s counsel sent the government an email regarding a third

                                  17   proffer session, which stated: “Cooperation: Ms. Guntipally is working with the Government, and

                                  18   we would like to run a few things by you.” Lerman Decl., Ex. 6. The government informed

                                  19   Defendant’s counsel that the government was not interested in Defendant’s cooperation. Id.

                                  20          On November 8, 2018, Defendant filed a motion to continue Defendant’s resentencing to

                                  21   December 18, 2018, to which the government consented. ECF No. 284. On November 9, 2018,

                                  22   the Court granted Defendant’s consent motion to continue resentencing to December 18, 2018.

                                  23   ECF No. 285.

                                  24          On December 11, 2018, Defendant filed her supplemental sentencing memorandum. ECF

                                  25   No. 287. Defendant “fully incorporate[d] the facts and arguments presented in her initial

                                  26   sentencing memorandum.” Id. at 1. Defendant closed the memorandum by stating, “[Defendant]

                                  27   committed serious criminal activity for which she has accepted responsibility.” Id. at 9.

                                  28                                                    16
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1          On December 13, 2018, the government filed its response to Defendant’s supplemental

                                   2   sentencing memorandum. ECF No. 288. The government noted that Defendant’s statements in

                                   3   her Ninth Circuit briefs “attacking the validity of her guilty plea and threatening to withdraw her

                                   4   plea” might weigh against any acceptance of responsibility credit and “cast serious doubt on

                                   5   [Defendant’s] contrition.” Id. at 5.

                                   6          On December 18, 2018, the day of Defendant’s resentencing, the Court granted the request

                                   7   of Defendant’s current counsel, Mark Schamel, to delay the resentencing hearing to provide

                                   8   additional time for Schamel to meet with Defendant. ECF No. 290; 12/18/18 Tr. 2:12-17.

                                   9          At the resentencing hearing, Schamel stated, “[Defendant] has asked me to convey to the

                                  10   Court that she intends to move to withdraw her guilty plea, and we would like to postpone today’s

                                  11   sentencing to allow that to happen.” 12/18/18 Tr. 4:12-15. Schamel also stated that he told the

                                  12   government earlier that day that “I would be raising [the motion to withdraw] as soon as it was
Northern District of California
 United States District Court




                                  13   confirmed with [Defendant].” Id. 4:16-19; see also id. 7:17-23 (government counsel stating that

                                  14   Schamel informed him of Defendant’s intent to withdraw her plea “15 minutes before today’s

                                  15   hearing was supposed to begin”). Schamel stated that although he and Defendant had discussed a

                                  16   motion to withdraw guilty plea, “ultimately we filed the supplemental sentencing memorandum

                                  17   believing that [Defendant] had decided not to do that.” Id. 4:24-25. Schamel said that finances

                                  18   were Defendant’s “main reason” for delaying her motion and that Schamel had “talked to her

                                  19   extensively about that today” to allay Defendant’s concerns. Id. 5:2-10.

                                  20          Schamel requested an opportunity to brief Defendant’s motion to withdraw. Specifically,

                                  21   Schamel asked for “ten days, because of the holiday.” Id. 5:22-23. Schamel asked the Court not

                                  22   to proceed with sentencing because “if we go forward with the sentencing, I think I’m going to be

                                  23   ineffective because I now have a series of arguments that I cannot make. I have – I’m in a

                                  24   different position than I thought I was when I woke up this morning.” Id. 14:9-13. The Court did

                                  25   not proceed with sentencing and then set a briefing schedule and hearing date for Defendant’s

                                  26   motion to withdraw. Tr. 15:7-19:6; see ECF No. 291.

                                  27          On December 19, 2018, in order “to avoid contributing to any prejudice” caused by

                                  28                                                    17
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   Defendant’s nineteen-month delay in seeking to withdraw her May 3, 2017 guilty plea, the Court

                                   2   amended the deadlines and set an expedited briefing schedule on Defendant’s motion to withdraw

                                   3   guilty plea. ECF No. 292. Defendant’s motion was due January 4, 2019; the government’s

                                   4   response was due January 23, 2019; and Defendant’s reply was due January 30, 2019. Id. at 1.

                                   5   The Court set a hearing on Defendant’s motion to withdraw for February 13, 2019. Id.

                                   6          On December 27, 2018, Defendant filed an unopposed motion to continue the briefing

                                   7   deadlines on Defendant’s motion to withdraw due to “counsel’s travel schedule and the difficulties

                                   8   of communicating with Ms. Guntipally.” ECF No. 293 at 2. On December 27, 2018, the Court

                                   9   denied Defendant’s motion. ECF No. 294.

                                  10          On January 4, 2019, Defendant filed her motion to withdraw her guilty plea. ECF No. 296

                                  11   (“Mot.”). In a footnote, Defendant acknowledged her failure to file a declaration

                                  12   contemporaneously with the motion, but provided no date certain by when Defendant would file
Northern District of California
 United States District Court




                                  13   her declaration. ECF No. 296 at 10 n.2. Defendant asserted that because she had “prepared this

                                  14   motion in an abbreviated timeframe and experienced extraordinary difficulty contacting counsel,”

                                  15   Defendant had been unable to “verify the details of a declaration.” Id. Defendant cited the

                                  16   difficulty of scheduling “unmonitored telephone calls” and stated that Defendant and counsel had

                                  17   not spoken between the December 18, 2018 hearing and the January 4, 2019 motion.1 Id.

                                  18          On January 7, 2019, Venkat, filed a pro se motion to vacate his sentence under 28 U.S.C. §

                                  19   2255. ECF No. 297. Venkat, who is not yet in custody, signed his motion on January 4, 2019, the

                                  20   date of Defendant’s motion to withdraw her guilty plea. Id. at 12. In the motion, Venkat asserts

                                  21   that his former counsel, Leeming, pressured Venkat to plead guilty. Id. at 4.

                                  22          On January 11, 2019, the government filed a motion requesting (1) a waiver of

                                  23   Defendant’s attorney-client privilege; (2) an order setting a date certain for Defendant to file a

                                  24

                                  25   1
                                         The Court notes that Defendant’s retained counsel, S.H. Mike Kim, works in Sunnyvale,
                                  26   California. ECF No. 231. Defendant is incarcerated at FCI-Dublin, which is only a 32-mile drive
                                       from Kim’s office in Sunnyvale. Defendant and her counsel offer no explanation for why, if
                                  27   Defendant had trouble scheduling unmonitored telephone calls, Kim did not drive the 32 miles to
                                       FCI-Dublin to meet with Defendant in person.
                                  28                                                  18
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   declaration in support of her motion to withdraw guilty plea; and (3) a modification of the briefing

                                   2   and hearing schedule. ECF No. 301. On January 16, 2019, the Court granted the government’s

                                   3   motion. ECF No. 304. Pursuant to that order, Defendant’s declaration was due January 18, 2019;

                                   4   the government’s response to Defendant’s motion to withdraw guilty plea was due February 6,

                                   5   2019; Defendant’s reply was due February 13, 2019; and the hearing on Defendant’s motion was

                                   6   set for February 27, 2019. Id. at 2.

                                   7          On January 18, 2019, Defendant filed a declaration in support of her motion to withdraw

                                   8   guilty plea. ECF No. 307.

                                   9          On February 6, 2019, the government filed a motion for leave to file an oversize

                                  10   opposition. ECF No. 312. The government also filed its opposition. ECF No. 313 (“Opp.”).

                                  11          Then, on February 7, 2019, Defendant filed an unopposed motion to file an oversize reply

                                  12   and to extend the deadline for Defendant to file her reply. ECF No. 319. Defendant specifically
Northern District of California
 United States District Court




                                  13   requested that Defendant’s reply be due February 20, 2019. Id. at 2.

                                  14          On February 7, 2019, the Court (1) granted the government’s motion for leave to file an

                                  15   oversize opposition; (2) granted Defendant’s request for an extension to file her reply brief by

                                  16   February 20, 2019; and (3) permitted Defendant to file an oversize reply. ECF No. 320.

                                  17          On February 12, 2019, the Court continued the hearing on Defendant’s motion to March 6,

                                  18   2019 due to the availability of the Telugu interpreter. ECF No. 323.

                                  19          On February 13, 2019, Defendant filed a request to extend the deadline to file her reply

                                  20   brief to February 27, 2019—even though only a week earlier, the Court had granted Defendant’s

                                  21   request to extend the deadline to February 20, 2019. ECF No. 324. Defendant also requested a

                                  22   later start time for the March 6, 2019 hearing. Id. The Court granted Defendant’s request to delay

                                  23   the hearing time, but denied Defendant’s request for a further extension of the deadline to file a

                                  24   reply. ECF No. 325.

                                  25          Then, on February 20, 2019, the date her reply brief was due, Defendant filed another

                                  26   request for an extension of the deadline to file her reply. ECF No. 327. On February 20, 2019, the

                                  27   Court denied Defendant’s request. ECF No. 328. On February 20, 2019, Defendant filed her

                                  28                                                    19
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   reply. ECF No. 329 (“Reply”).

                                   2   II.       LEGAL STANDARD
                                   3             Federal Rule of Criminal Procedure 11(d)(2)(B) provides that a defendant may withdraw

                                   4   her guilty plea prior to sentencing if the defendant demonstrates a “fair and just reason for

                                   5   withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). The fair and just standard “is generous and must be

                                   6   applied liberally,” but a defendant may not withdraw her plea “simply on a lark.” United States v.

                                   7   Ensminger, 567 F.3d 587, 590 (9th Cir. 2009) (citations and internal quotation marks omitted).

                                   8   “Fair and just reasons for withdrawal include ‘inadequate Rule 11 plea colloquies, newly

                                   9   discovered evidence, intervening circumstances, or any other reason for withdrawing the plea that

                                  10   did not exist when the defendant entered his plea.’” United States v. Yamashiro, 788 F.3d 1231,

                                  11   1237 (9th Cir. 2015) (citation omitted). Where the Ninth Circuit has “vacated the previously

                                  12   imposed sentence and remanded for resentencing,” the fair and just reason standard applies to a
Northern District of California
 United States District Court




                                  13   defendant’s pre-resentencing motion to withdraw her guilty plea. United States v. Waknine, 409

                                  14   F. App’x 72, 73 (9th Cir. 2010). The defendant bears the burden to show a fair and just reason to

                                  15   withdraw her guilty plea. United States v. Garcia-Lopez, 903 F.3d 887, 891 (9th Cir. 2018).

                                  16   III.      DISCUSSION
                                  17             In her motion, Defendant argues that two bases support granting Defendant’s motion to

                                  18   withdraw: (1) Defendant’s codefendant, Sandhya Ramireddi, filed a motion to vacate under 28

                                  19   U.S.C. § 2255 in December 2017; and (2) Defendant received inadequate legal advice from Paul

                                  20   Meltzer, her former counsel. Because the Court concludes that Defendant has not shown any “fair

                                  21   and just reason” for Defendant to withdraw her guilty plea under Federal Rule of Criminal

                                  22   Procedure 11(d)(2)(B), the Court DENIES Defendant’s motion.

                                  23          A. Ramireddi’s § 2255 Motion
                                  24             Defendant contends that “newly discovered evidence” has diminished the strength of the

                                  25   government’s case. Mot. at 10. The alleged new evidence Defendant relies upon is Ramireddi’s

                                  26   pro se § 2255 motion, which Ramireddi filed on December 27, 2017, two days before her self-

                                  27   surrender date. Before filing the § 2255 motion, Ramireddi had filed three prior requests to

                                  28                                                    20
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   continue her self-surrender date. ECF Nos. 200, 209, 219. Although Ramireddi claimed in her §

                                   2   2255 motion that she was innocent, Ramireddi attached to the motion an email that Ramireddi’s

                                   3   counsel, Assistant Federal Public Defender Varell Fuller, sent to Ramireddi after sentencing:

                                   4          Dear Sandhya,
                                   5
                                              I am sorry you are having a difficult time coming to terms with the sentencing
                                   6          outcome. It is not what I had hoped for. However, as we discussed, your advisory
                                              guideline range always involved the possibility of a custodial term. I advised you
                                   7          that I would ask for a halfway house and or home confinement, and I did just that at
                                              sentencing. The court however disagreed and believed a custodial term was
                                   8
                                              warranted. As to the weight of the evidence against you, it was considerable. You
                                   9          were charged with, among other things, conspiracy to commit visa fraud and
                                              obstruction of justice. As I also advised, if you proceeded to trial, it was my
                                  10          assessment that you would most certainly have been convicted of the more serious
                                              charges, which were aggravated felonies. I understand your position was that you
                                  11          were simply doing what you were told. That however is not a defense. There is no
                                              research I conducted that I can provide you with, other than the discovery and
                                  12
Northern District of California




                                              evidence against you, and my assessment of the weight of the evidence against you.
 United States District Court




                                  13          If you recall, I previously provided you with all the witness interviews of those
                                              individuals who would likely have testified against you. However, please call to
                                  14          discuss specifically what you need and I will have my office provide you with that
                                              information.
                                  15
                                       ECF No. 225 at 12. After the Court denied Ramireddi’s motion on December 29, 2017
                                  16
                                       and Ramireddi reported to prison, Ramireddi did not appeal. ECF No. 223.
                                  17
                                              The Ninth Circuit has held that newly discovered evidence may constitute a fair and just
                                  18
                                       reason for a defendant to withdraw her guilty plea. United States v. Garcia, 401 F.3d 1008, 1009
                                  19
                                       (9th Cir. 2005). As an initial matter, the district court must consider whether the evidence cited by
                                  20
                                       the defendant is newly discovered. See United States v. Showalter, 569 F.3d 1150, 1154 (9th Cir.
                                  21
                                       2009) (crediting district court’s finding that at the time of his plea, the defendant was aware of the
                                  22
                                       declarations he cited in support of his motion to withdraw, such that the evidence was not new).
                                  23
                                       For example, the Ninth Circuit has identified as new evidence a witness who “was unknown to the
                                  24
                                       defense at the time of plea” and later came forward with a declaration that distanced the defendant
                                  25
                                       from the scene of the alleged crime. Garcia, 401 F.3d at 1011 & n.2.
                                  26
                                              If a defendant identifies such newly discovered evidence, “the generous ‘fair and just
                                  27

                                  28                                                     21
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   reason’ standard does not require that the defendant show that the new evidence exonerates him or

                                   2   that there is a reasonable probability he would not have been convicted had the case gone to trial.”

                                   3   Id. at 1011. Rather, newly discovered evidence warrants withdrawal if the evidence “could have

                                   4   at least plausibly motivated a reasonable person in [the defendant’s] position not to have pled

                                   5   guilty had [she] known about the evidence prior to pleading.” Id. at 1011–12. However, a

                                   6   defendant’s mere “belief that the government had a weaker case than [she] originally thought does

                                   7   not constitute a fair and just reason to withdraw his guilty plea.” Showalter, 569 F.3d at 1156.

                                   8          Defendant contends that Ramireddi’s § 2255 motion is a “recantation” that undermines the

                                   9   government’s case against Defendant. Defendant relies principally on Garcia, 401 F.3d 1008, and

                                  10   United States v. Ruiz, 257 F.3d 1030 (9th Cir. 2001) (en banc). Neither case assists Defendant.

                                  11          In Ruiz, the en banc Ninth Circuit explained that a district court must apply the “fair and

                                  12   just reason” standard to a pre-sentence motion to withdraw a guilty plea. Id. at 1032. The Ninth
Northern District of California
 United States District Court




                                  13   Circuit observed that the new evidence underlying the Ruiz defendant’s motion—a codefendant’s

                                  14   declaration that the Ruiz defendant had not been involved in the criminal activity—“may have

                                  15   provided [defendant] with a fair and just reason to withdraw his plea.” Id. at 1032–33 (emphasis

                                  16   added). Ruiz does not stand for the proposition that a “codefendant’s recantation” of the

                                  17   codefendant’s involvement in the criminal activity is a fair and just reason for Defendant to

                                  18   withdraw a guilty plea. The Ruiz codefendant did not recant; rather, the Ruiz codefendant attested

                                  19   in a sworn declaration that the moving defendant had not committed any crime. Id. at 1031.

                                  20          In this case, by contrast, Ramireddi only asserted her own innocence in a single motion,

                                  21   which the Court denied and Ramireddi did not appeal. Ramireddi’s § 2255 motion did not state

                                  22   that Defendant was innocent—nor even mention Defendant. See ECF No. 225. Defendant has not

                                  23   produced any declaration from Ramireddi that Defendant is innocent, unlike in Ruiz. Defendant

                                  24   cites the Court’s statement at Defendant’s sentencing that Ramireddi “engaged in the crime on the

                                  25   orders of [Defendant] and [Ramireddi’s] brother” to argue that Ramireddi’s isolated motion

                                  26   “necessarily undermines” the government’s case against Defendant. Reply at 3–4. However, the

                                  27   Court addressed Ramireddi’s conduct at Defendant’s sentencing only to demonstrate why

                                  28                                                    22
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   Defendant deserved a longer sentence than her codefendants. See 11/29/17 Tr. 33:8-35:18

                                   2   (explaining how Ramireddi’s conduct was “dramatically different” than Defendant’s). The Court

                                   3   never stated, nor implied, that Defendant’s guilt hinges on Ramireddi’s conduct. Moreover,

                                   4   Defendant admitted to signing “more than 100 phony H-1B visa applications,” whereas Ramireddi

                                   5   admitted to signing documents in support of only 21 phony applications. Id. 22:6-11 (offer of

                                   6   proof in Defendant’s case); 9/27/17 Tr. 4:1-5 (Ramireddi admission that she signed documents for

                                   7   21 phony applications). Thus, even if Ramireddi were innocent, Defendant fails to account for the

                                   8   at least 79 remaining applications Defendant admitted to signing.

                                   9          Garcia also demonstrates that Ramireddi’s motion does not provide a fair and just reason

                                  10   for Defendant to withdraw her guilty plea. When the Garcia defendant initially pled guilty, the

                                  11   defendant explained “that he did not concede his guilt, but rather was entering into the agreement

                                  12   only for the purpose of limiting his sentencing exposure.” 401 F.3d at 1010. At the plea colloquy,
Northern District of California
 United States District Court




                                  13   Garcia affirmed that he agreed with the government’s statement of the facts only “[f]or the

                                  14   purposes of this plea.” Id. Before sentencing, the defendant moved to withdraw his guilty plea

                                  15   based on a declaration from a newly discovered witness that “directly contradict[ed]” another

                                  16   witness’s testimony and distanced defendant from the crime scene. Id. at 1010–11. Thus, the

                                  17   Ninth Circuit held, the new evidence “raise[d] new questions about [Defendant’s] involvement in

                                  18   the illegal activity.” Id. at 1011. Here, by contrast, Ramireddi’s own isolated assertion of

                                  19   innocence made after Ramireddi’s repeated attempts to delay her self-surrender date has no

                                  20   bearing on Defendant’s own “involvement in the illegal activity” alleged in this case. See Plea

                                  21   Agreement at 3 (admitting that Defendant “directed and controlled the activities of the employees”

                                  22   of the staffing companies involved in the visa fraud scheme).

                                  23          The Court’s conclusion applies equally to Defendant’s attempted reliance, in her reply

                                  24   brief, on Venkat’s own § 2255 motion to vacate his sentence. Defendant offers no explanation for

                                  25   how Venkat’s assertion of innocence relates to Defendant or “raises new questions about

                                  26   [Defendant’s] involvement in the illegal activity.” Garcia, 401 F.3d at 1011.

                                  27          More important, the timing of Venkat’s § 2255 motion strongly suggests that the § 2255

                                  28                                                    23
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   motion is an attempt to create new evidence to support Defendant’s motion to withdraw guilty

                                   2   plea. Although Venkat filed the § 2255 motion on January 7, 2019, Venkat signed his § 2255

                                   3   motion on January 4, 2019—the same date that Defendant filed her motion to withdraw guilty

                                   4   plea. ECF No. 297 at 12. Defendant admitted in her plea agreement that she and Venkat

                                   5   tampered with evidence and witnesses once they learned about the government’s investigation.

                                   6   Plea Agreement at 4–5. In a post-plea proffer, the government even suggested that Defendant had

                                   7   attempted to bribe the two codefendants after Defendant pled guilty. Meltzer Decl. ¶ 17; Lerman

                                   8   Decl., Ex. 4. Defendant herself admits that Defendant and Venkat, her husband, were in regular

                                   9   contact leading to Defendant’s and Venkat’s near-simultaneous motions. Reply at 5–6. For

                                  10   example, Defendant and Venkat exchanged almost 200 phone calls between September 1, 2018

                                  11   and January 8, 2019. ECF No. 302-3. Venkat’s curiously timed § 2255 motion—filed before he

                                  12   enters custody and over nineteen months after his own guilty plea—appears part of Defendant’s
Northern District of California
 United States District Court




                                  13   pattern of obstruction, and the Court affords it no weight.

                                  14      B. Defendant’s Delay Demonstrates Her Lack of Credibility
                                  15          Before discussing Defendant’s other alleged fair and just reasons, the Court addresses

                                  16   Defendant’s continual delay in bringing her motion to withdraw guilty plea. The Ninth Circuit has

                                  17   “looked to a defendant’s delay in moving to withdraw a plea as a barometer of the defendant’s

                                  18   candor with the court about [her] reasons for withdrawal.” Garcia, 401 F.3d at 1013. Thus, a

                                  19   defendant’s delay often “suggests that the ‘withdrawal was intended to serve a different purpose

                                  20   than that avowed’” by the defendant. United States v. Nostratis, 321 F.3d 1206, 1211 (9th Cir.

                                  21   2003) (quoting United States v. Navarro-Flores, 628 F.2d 1178, 1184 (9th Cir. 1980)).

                                  22          While “[a] swift change of heart is itself strong indication that the plea was entered in haste

                                  23   and confusion . . . if the defendant has long delayed his withdrawal motion, and has had the full

                                  24   benefit of competent counsel at all times, the reasons given to support withdrawal must have

                                  25   considerably more force.” Fed. R. Crim. P. 32, advisory committee’s note (1983) (citations

                                  26   omitted). A defendant’s guilty plea is not a placeholder “for acceptance of responsibility unless or

                                  27   until a preferable alternative later arises.” Enmsinger, 567 F.3d at 593; see also United States v.

                                  28                                                    24
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   Hyde, 520 U.S. 670, 677 (1997) (stating that a guilty plea is “a grave and solemn act, which is

                                   2   accepted only with care and discernment”) (citations and internal quotation marks omitted).

                                   3          Here, Defendant repeatedly admitted her guilt and filed her motion to withdraw her guilty

                                   4   plea more than nineteen months after her May 3, 2017 guilty plea. Defendant’s manifest delay

                                   5   demonstrates that her alleged “fair and just” reasons for withdrawal lack credibility. The Court

                                   6   sets forth the history of Defendant’s delay in detail below.

                                   7          1. Defendant’s History of Delay

                                   8          On May 3, 2017, Defendant pled guilty and signed a cooperation plea agreement. ECF

                                   9   Nos. 163, 165. Over nineteen months later, on December 18, 2018—the day of Defendant’s

                                  10   resentencing—Defendant first stated that she would move to withdraw her guilty plea. 12/18/18

                                  11   Tr. 4:12-15. Throughout the intervening nineteen months, Defendant repeatedly admitted guilt

                                  12   and never stated that she would move to withdraw her guilty plea.
Northern District of California
 United States District Court




                                  13          In her plea agreement, Defendant stated, “I am guilty of the offense to which I am pleading

                                  14   guilty.” Plea Agreement at 2. Specifically, Defendant admitted that she “ran the operations of

                                  15   [DS Soft Tech and Equinett] on a daily basis, and I directed and controlled the activities of the

                                  16   employees in all their tasks.” Id. at 3. Defendant admitted that while operating DS Soft Tech and

                                  17   Equinett, she submitted “more than 100 phony H-1B visa applications” for nonimmigrant

                                  18   beneficiaries to work at end-client companies that “either did not exist or never received the

                                  19   proposed H-1B workers.” Id. at 3. Defendant admitted that after she learned about the

                                  20   government’s investigation, Defendant created false documents and encouraged others to “mislead

                                  21   the agents, conceal the conspiracy, and otherwise obstruct the government’s investigation.” Id. at

                                  22   4–5. Defendant agreed to cooperate with the government, and to “respond truthfully and

                                  23   completely to any and all questions put to me, whether in interviews, before a grand jury, or at any

                                  24   trial or other proceeding.” Id. at 7–8. Finally, Defendant agreed “not to intentionally provide false

                                  25   information to the Court, the Probation Office, Pretrial Services, or the government.” Id. at 8.

                                  26          At the change of plea hearing on May 3, 2017, Defendant was administered the oath and

                                  27   the Court advised Defendant, “You have taken the oath, which is a promise to tell the truth. If you

                                  28                                                    25
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   now say anything that is not true, the government can use your untrue statement to prosecute you

                                   2   for perjury or false statement.” 5/3/17 Tr. 15:9-12. Then, the Court engaged in a colloquy with

                                   3   Defendant, and Defendant agreed under oath that Defendant, among other things:

                                   4                  (1) had read the plea agreement with her Telugu interpreter;
                                   5                  (2) had read the plea agreement in English;
                                                      (3) understood her plea agreement;
                                   6                  (4) had discussed the plea agreement with Meltzer;
                                                      (5) Meltzer had answered her questions about the plea agreement, possible
                                   7                  defenses at trial, and whether she should go to trial;
                                                      (6) was satisfied with her attorney’s services;
                                   8
                                                      (7) was pleading guilty freely and voluntarily;
                                   9                  (8) understood the elements of the crime;
                                                      (9) understood the maximum penalties;
                                  10                  (10) understood that she had the right to plead not guilty and stated that she
                                                      gave up that right; and
                                  11                  (11) freely gave up her other trial rights.
                                  12
Northern District of California
 United States District Court




                                       Id. 15:25-22:22. In response to the Court’s question, “Do you understand that you have the right
                                  13
                                       to plead not guilty?”, Defendant stated, “I’m guilty.” Id. 19:25-20:2.
                                  14
                                              Then, the government made an offer of proof. The government stated that it could show
                                  15
                                       that Defendant “submitted, and caused to be submitted, more than 100 phony H-1B visa
                                  16
                                       applications by means of mailings to the Department of Homeland Security, for temporary
                                  17
                                       nonimmigrant beneficiaries sponsored by petitioning companies DS Soft Tech, Equinett, and SISL
                                  18
                                       Networks.” Id. 24:20-25:3. The government could also prove that Defendant made “false
                                  19
                                       representations to federal law enforcement officers and tamper[ed] with witnesses, victims, and
                                  20
                                       informants.” Id. 26:14-18. After the government’s offer of proof, the Court asked Defendant,
                                  21
                                       under oath, whether Defendant heard the government’s offer of proof and whether the facts stated
                                  22
                                       were true and correct. Id. 28:18-23. Defendant answered, “True.” Id. 28:24. When the
                                  23
                                       government asked Defendant her plea, Defendant responded in English, “Guilty.” Id. 29:20-21.
                                  24
                                              Defendant also cooperated with the government before and after her guilty plea. For
                                  25
                                       example, at an April 13, 2017 proffer session, the government told Defendant that she should
                                  26
                                       “answer all questions as truthfully and accurately as possible but if she did not know the answer to
                                  27

                                  28                                                    26
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   something, she should not speculate.” Lerman Decl., Ex. 3. Defendant then admitted that she

                                   2   “submitted fake and fraudulent fake documentation in . . . I-129 petitions” for foreign workers,

                                   3   created false documents to attempt to hide her conduct, and coached beneficiaries and others to lie

                                   4   to government investigators. Id. On June 29, 2017, after her guilty plea, Defendant attended a

                                   5   second proffer session with the government. Lerman Decl., Ex. 4. At no point did Defendant

                                   6   state that she wished to withdraw her plea.

                                   7          Defendant also maintained her guilt before her first sentencing. Dayle Carlson, a

                                   8   sentencing consultant, talked with Defendant on multiple occasions beginning in September 2017,

                                   9   and swore under penalty of perjury that Defendant “sometimes rationalized her illegal conduct, but

                                  10   at no time did she deny the allegations to which she pled guilty.” Carlson Decl. ¶ 10.

                                  11          The November 1, 2017 PSR includes Defendant’s written statement of responsibility:

                                  12
Northern District of California




                                              Do you accept responsibility for committing the offense? Yes, I accept full
 United States District Court




                                  13          responsibility for my actions. Please see my Plea Agreement for details of my
                                              actions.
                                  14
                                              How do you feel about having committed this offense? I am very embarrassed and
                                  15          ashamed of my conduct. I knew better and should not have acted that way. When
                                              my offense was discovered, I panicked and tried to cover up my actions, which I
                                  16
                                              regret.
                                  17   ECF No. 197 ¶ 52. Carlson was present when Defendant “confirmed her acceptance” to U.S.
                                  18   Probation at the PSR interview. Id. ¶ 14.
                                  19          In Defendant’s November 15, 2017 sentencing memorandum, Defendant “acknowledge[d]
                                  20   that she was an organizer or leader” of the conspiracy and agreed that her conduct warranted an
                                  21   obstruction of justice enhancement. ECF No. 198 at 6. Defendant also argued for an acceptance
                                  22   of responsibility adjustment based on Defendant’s written statement of acceptance in the PSR,
                                  23   Defendant’s admission “to a detailed description of her offense conduct” in the plea agreement,
                                  24   and Defendant’s acknowledgement of her leadership role in the visa fraud scheme. Id. at 7.
                                  25          Then, Defendant appealed her sentence to the Ninth Circuit on December 14, 2017. ECF
                                  26   No. 213. With her February 5, 2018 self-surrender date approaching, Defendant filed in this Court
                                  27   a January 25, 2018 motion to stay her incarceration pending appeal. ECF No. 236. After this
                                  28                                                   27
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   Court denied Defendant’s motion, Defendant filed a February 1, 2018 motion for bail pending

                                   2   appeal with the Ninth Circuit, which the Ninth Circuit denied. ECF No. 242. On December 14,

                                   3   2017, Defendant also fired Meltzer, who Defendant now alleges provided ineffective assistance.

                                   4   ECF No. 211. Although that action freed Defendant from Meltzer’s alleged “pressure” to plead

                                   5   guilty, Defendant did not move to withdraw her May 3, 2017 guilty plea until more than a year

                                   6   after she fired Meltzer.

                                   7          On December 27, 2017, two days before Ramireddi’s own self-surrender date, Ramireddi

                                   8   filed her § 2255 motion. ECF No. 225. Although Defendant relies on Ramireddi’s December 27,

                                   9   2017 § 2255 motion as “newly discovered evidence,” Defendant did not move to withdraw her

                                  10   guilty plea until a year after Ramireddi’s § 2255 motion.

                                  11          Before the Ninth Circuit, Defendant repeatedly suggested that she might file a motion to

                                  12   withdraw her guilty plea, but Defendant never asserted her innocence. Defendant made the
Northern District of California
 United States District Court




                                  13   following representations to the Ninth Circuit:

                                  14
                                              •   On February 1, 2018, in her motion for bail pending appeal, Defendant asserted
                                  15              that she “could move to vacate her guilty plea prior to resentencing.” Ninth
                                                  Circuit Appeal 17-10533, Dkt No. 9-1 at 13.
                                  16
                                              •   On March 15, 2018, in her motion to expedite her appeal, Defendant wrote that
                                  17              she “could seek to withdraw her guilty plea.” Id., Dkt. No. 18 at 3.
                                  18
                                              •   On March 15, 2018, in her opening brief on appeal, Defendant wrote that her
                                  19              “guilty plea is invalid due to ineffective assistance of counsel,” but did not state
                                                  that she intended to withdraw her guilty plea or that she was innocent. Id., Dkt.
                                  20              No. 19 at 12 n.3.
                                  21
                                              •   On March 23, 2018, in her reply in support of her motion to expedite,
                                  22              Defendant again wrote, “[I]f this Court remanded for sentencing, [Defendant]
                                                  could seek to withdraw her guilty plea.” Id., Dkt. No. 23 at 6.
                                  23
                                       Although Defendant could have dismissed her appeal to pursue a collateral attack on her guilty
                                  24
                                       plea, Defendant never did so.
                                  25
                                              Then, even after the Ninth Circuit issued its ruling on Defendant’s appeal on August 22,
                                  26
                                       2018, Defendant did not move to withdraw her guilty plea, despite her repeated suggestions before
                                  27

                                  28                                                     28
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   the Ninth Circuit that she “could” do so. Rather, on October 16, 2018, Defendant expressed

                                   2   interest in continuing to cooperate with the government. Defendant’s counsel wrote in an email to

                                   3   the government that Defendant “is interested in working with the Government, and we would like

                                   4   to run a few things by you.” Lerman Decl., Ex. 6.

                                   5          On December 11, 2018, Defendant filed a supplemental sentencing memorandum in which

                                   6   Defendant again admitted her guilt: “Ms. Guntipally committed serious criminal activity for which

                                   7   she has accepted responsibility.” ECF No. 287 at 9. Defendant doubled down on her admission

                                   8   of guilt when represented by current counsel, even though Defendant had been free of Meltzer’s

                                   9   “pressure” for a year.

                                  10          The record thus flatly contradicts Defendant’s contention in her motion that “[o[ther than

                                  11   at her change of plea hearing, [Defendant] has never admitted guilt.” Mot. at 13. To the contrary,

                                  12   Defendant admitted her guilt in the plea agreement, at the change of plea hearing, at two proffer
Northern District of California
 United States District Court




                                  13   sessions, to Carlson, in her written statement to the U.S. Probation Officer, in her PSR interview

                                  14   with the U.S. Probation Officer, in her first sentencing memorandum, and, most recently, in her

                                  15   supplemental sentencing memorandum.

                                  16          Only at the last possible moment—her December 18, 2018 resentencing—did Defendant

                                  17   state that she wished to withdraw her guilty plea. ECF No. 291. Defendant did so after she had

                                  18   the benefit of her own supplemental sentencing memorandum and the government’s supplemental

                                  19   sentencing memorandum, which repeat many of the same arguments as the initial sentencing

                                  20   memoranda. Thus, more than nineteen months after Defendant’s May 3, 2017 guilty plea, and

                                  21   only after Defendant was aware she might again face a 52-month sentence, Defendant finally

                                  22   moved to withdraw her guilty plea.

                                  23          The Ninth Circuit addressed a similar delay in Nostratis, 321 F.3d 1206, although

                                  24   Defendant’s conduct in the instant case is much more extreme. In Nostratis, the defendant moved

                                  25   to withdraw his guilty plea on his sentencing date, over two years after his initial guilty plea. Id.

                                  26   at 1207–08. The district court concluded that the defendant’s delay “combined with his

                                  27   knowledge of his likely sentence due to the presentence report” rendered the defendant not

                                  28                                                     29
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   credible. Id. On appeal, the Ninth Circuit held that the defendant’s “knowledge of his likely

                                   2   sentence, taken together with the unexplained two-year delay between his plea and his plea

                                   3   withdrawal motion” all showed that the defendant’s stated reasons for withdrawal were not bona

                                   4   fide. Id. at 1211–12; see also Yamashiro, 788 F.3d at 1237 (affirming the denial of a motion to

                                   5   withdraw guilty plea where the defendant first contested the plea “on the eve of sentencing”);

                                   6   United States v. Alber, 56 F.3d 1106, 1111 (9th Cir. 1995) (upholding denial of motion to

                                   7   withdraw guilty plea filed only once the defendant knew he would “receive a heavier sentence

                                   8   than expected”).

                                   9          Defendant was even more aware of her sentencing exposure than the defendants in

                                  10   Nostratis, Yamashiro, and Alber, given that the Court previously sentenced Defendant to 52

                                  11   months of incarceration. The parties’ supplemental sentencing memoranda submitted for the

                                  12   resentencing reiterated many of the same arguments as at the first sentencing, and the PSR’s
Northern District of California
 United States District Court




                                  13   Guidelines range remained unchanged on remand. ECF Nos. 287, 288. Defendant proceeded with

                                  14   resentencing until the very last moment, as the government learned only “15 minutes before” the

                                  15   resentencing hearing that Defendant intended to move to withdraw her plea. 12/18/18 Tr. 7:17-23.

                                  16   Only a week earlier, Defendant filed a supplemental sentencing memorandum that stated

                                  17   Defendant “committed serious criminal activity for which she has accepted responsibility.” ECF

                                  18   No. 287 at 9. Defendant cites no case where a court has granted a motion to withdraw first raised

                                  19   at sentencing—let alone resentencing—and after the defendant’s repeated admissions of guilt.

                                  20   Therefore, Defendant’s continuous pattern of delay demonstrates that Defendant’s alleged “fair

                                  21   and just” reasons lack credibility.

                                  22          2. Defendant Offers No Justification for Her Delay

                                  23          Defendant’s attempted justification for her delay—that her “only reservations” about a

                                  24   motion to withdraw were financial—rings hollow.

                                  25          Defendant contends that once Defendant raised her financial concerns and Defendant’s

                                  26   current counsel resolved them (at resentencing), Defendant promptly moved to withdraw. Reply

                                  27   at 18 n.12. However, Defendant’s explanation is inconsistent with Defendant’s and her counsel’s

                                  28                                                   30
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   other statements to the Court. For example, Defendant’s counsel stated on December 18, 2018

                                   2   that Defendant and counsel had discussed for “weeks,” both over the telephone and in person,

                                   3   whether to file a motion to withdraw guilty plea. 12/18/18 Tr. 4:20-23. Almost a full year earlier,

                                   4   on February 1, 2018—and while represented by current counsel—Defendant told the Ninth Circuit

                                   5   in her motion for bail pending appeal that Defendant “could move to vacate her guilty plea prior to

                                   6   resentencing.” Ninth Circuit Appeal 17-10533, Dkt. 9 at 13. Therefore, if Defendant’s “only

                                   7   reservations” about filing a motion to withdraw guilty plea were financial, it defies logic that in

                                   8   the eleven months Defendant and her current counsel were discussing whether to file such a

                                   9   motion, Defendant’s financial concerns never arose.

                                  10          Moreover, Defendant’s financial excuse is not credible given Defendant’s extensive assets

                                  11   and the millions in profits Defendant earned from the conduct that Defendant repeatedly admitted.

                                  12   Defendant and Venkat earned approximately $15 million in gross profits and $3.3 million in net
Northern District of California
 United States District Court




                                  13   profits from the visa fraud scheme between 2010 and 2014. ECF No. 204 ¶ 17 (Defendant’s

                                  14   PSR). In November 2017, Defendant reported total assets of more than $1.3 million, including

                                  15   more than $300,000 in cash spread across multiple bank accounts and more than $37,000 worth of

                                  16   jewelry. Id. ¶ 88. Less than a year ago, in June 2018, Defendant’s husband Venkat reported more

                                  17   than $2.2 million in total assets. See ECF No. 271 ¶ 90 (Venkat’s PSR). Thus, even after

                                  18   accounting for Venkat’s $500,000 forfeiture, Venkat and Defendant have significant assets.

                                  19          Nor have Defendant’s income streams dried up since Defendant’s indictment and guilty

                                  20   plea. Even at the time of Defendant’s sentencing, Defendant continued to earn approximately

                                  21   $3,000 per month in residual payments from the fraudulent visa scheme. 11/29/17 Tr. 24:8-11;

                                  22   ECF No. 204 ¶ 86. Defendant and Venkat continue to own a rental property that generates

                                  23   thousands of dollars in monthly income. Id.; ECF No. 271 ¶ 90. Moreover, at Venkat’s

                                  24   sentencing in June 2018, Venkat was working full-time and earning $12,000 per month. ECF No.

                                  25   271 ¶ 90. Because the Court delayed Venkat’s self-surrender date a full year to June 14, 2019,

                                  26   Venkat is presumably still working and earning $12,000 per month.

                                  27          Thus, based on the Guntipallys’ demonstrable wealth, the extent of the scheme’s profits,

                                  28                                                     31
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   and Defendant’s failure to ever raise financial concerns until December 18, 2018, the Court finds

                                   2   not credible the claim that Defendant was so concerned about the financial implications of a single

                                   3   motion to withdraw her guilty plea that she waited nineteen months to file such a motion.

                                   4          Defendant further contends that because Defendant “repeatedly apprised the Court that this

                                   5   day would come,” the Court should conclude that Defendant has not delayed. Mot. at 15.

                                   6   Defendant relies entirely on her filings to the Ninth Circuit between February and March 2018.

                                   7   However, Defendant’s Ninth Circuit filings only highlight Defendant’s dilatoriness. Defendant

                                   8   made the following representations to the Ninth Circuit:

                                   9
                                              •   On February 1, 2018, in her motion for bail pending appeal, Defendant asserted
                                  10              that she “could move to vacate her guilty plea prior to resentencing.” Ninth
                                                  Circuit Appeal 17-10533, Dkt No. 9-1 at 13.
                                  11
                                              •   On March 15, 2018, in her motion to expedite her appeal, Defendant wrote that
                                  12              she “could seek to withdraw her guilty plea.” Id., Dkt. No. 18 at 3.
Northern District of California
 United States District Court




                                  13
                                              •   On March 15, 2018, in her opening brief on appeal, Defendant wrote that her
                                  14              “guilty plea is invalid due to ineffective assistance of counsel,” but did not state
                                                  that she intended to withdraw her guilty plea or that she was innocent. Id., Dkt.
                                  15              No. 19 at 12 n.3.
                                  16
                                              •   On March 23, 2018, in her reply in support of her motion to expedite,
                                  17              Defendant again wrote, “[I]f this Court remanded for sentencing, [Defendant]
                                                  could seek to withdraw her guilty plea.” Id., Dkt. No. 23 at 6.
                                  18
                                       Thus, Defendant’s filings demonstrate that she and current counsel were well aware that
                                  19
                                       Defendant could file a motion to withdraw. In light of Defendant’s failure to file such a motion in
                                  20
                                       the nineteen months after her May 3, 2017 guilty plea despite her repeated suggestions that she
                                  21
                                       could do so, and Defendant’s filing of a sentencing brief on December 11, 2018 in which she
                                  22
                                       again admitted that she “committed serious criminal activity for which she has accepted
                                  23
                                       responsibility,” Defendant’s December 18, 2018 claim of innocence only a week later lacks
                                  24
                                       credibility. The Court notes that on December 11, 2018, Defendant had been represented by her
                                  25
                                       current counsel for nearly a year and Defendant had fired Meltzer a year earlier on December 14,
                                  26
                                       2017, so Defendant’s admission of guilt in the December 11, 2018 sentencing brief could not be
                                  27

                                  28                                                     32
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   the result of Meltzer’s “pressure.”

                                   2           Defendant’s actions on remand also contradict the notion that her Ninth Circuit filings put

                                   3   the government and Court on notice of Defendant’s intent to withdraw her guilty plea. Defendant

                                   4   attempted to discuss cooperating with the government on October 16, 2018, after the Ninth

                                   5   Circuit’s August 22, 2018 ruling. Lerman Decl., Ex. 6. As recently as December 11, 2018,

                                   6   Defendant filed a supplemental sentencing memorandum that stated, “[Defendant] committed

                                   7   serious criminal activity for which she has accepted responsibility.” ECF No. 287 at 9. Thus,

                                   8   Defendant’s belated decision to attempt to withdraw her guilty plea surprised her own counsel,

                                   9   who stated at the December 18, 2018 resentencing, “[I]f we go forward with the sentencing, I

                                  10   think I’m going to be ineffective because I now have a series of arguments that I cannot make. I

                                  11   have – I’m in a different position than I thought I was when I woke up this morning.” 12/18/18

                                  12   Tr. 14:9-13.
Northern District of California
 United States District Court




                                  13           In sum, to credit Defendant’s argument would be to treat a guilty plea as a mere

                                  14   “placeholder that reserves [a defendant’s] right to our criminal system’s incentives for acceptance

                                  15   of responsibility unless or until a preferable alternative later arises,” contrary to the instructions of

                                  16   the United States Supreme Court and the Ninth Circuit. Ensminger, 567 F.3d at 593; see also

                                  17   Hyde, 520 U.S. at 677 (“[A] guilty plea is no such trifle, but a grave and solemn act, which is

                                  18   accepted only with care and discernment.”) (citation and internal quotation marks omitted). A

                                  19   defendant “cannot plead guilty to test the weight of potential punishment and then withdraw [her]

                                  20   plea if the sentence is unexpectedly severe.” Nostratis, 321 F.3d at 1211 (citation and internal

                                  21   quotation marks omitted).

                                  22           Defendant’s actions are redolent with such gamesmanship. Therefore, the Court finds that

                                  23   Defendant’s motion to withdraw her guilty plea “is intended to serve a different purpose than that

                                  24   avowed” by Defendant, and that her stated reasons for withdrawal are not bona fide. Nostratis,

                                  25   321 F.3d at 1211 (quoting Navarro-Flores, 628 F.2d at 1184). Although Defendant’s motion

                                  26   lacks credibility, the Court proceeds to discuss why Defendant’s other alleged fair and just reasons

                                  27   are without merit.

                                  28                                                      33
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                          C. Erroneous Legal Advice
                                   1
                                              Defendant contends that Meltzer’s inadequate legal advice provides a fair and just reason
                                   2
                                       to withdraw her guilty plea. Mot. at 12. This is so even though Defendant conceded to the Ninth
                                   3
                                       Circuit on March 15, 2018 that the case record does not “reveal[] obviously ineffective
                                   4
                                       representation” with respect to Defendant’s guilty plea. Ninth Circuit Appeal No. 17-10533, Dkt.
                                   5
                                       No. 19 at 12 n.3. On May 3, 2017, at her change of plea hearing, Defendant also swore under
                                   6
                                       penalty of perjury that she was satisfied with Meltzer’s services. 5/3/17 Tr. 16:23-17:4. In
                                   7
                                       Defendant’s plea agreement, which she signed and affirmed on May 2, 2017, Defendant also
                                   8
                                       stated, “I confirm that I have had adequate time to discuss this case, the evidence, and the
                                   9
                                       Agreement with my attorney and that my attorney has provided me with all the legal advice that I
                                  10
                                       requested.” Plea Agreement at 10.
                                  11
                                              “Erroneous or inadequate legal advice may also constitute a fair and just reason for plea
                                  12
Northern District of California
 United States District Court




                                       withdrawal, even without a showing of prejudice, when the motion to withdraw is made
                                  13
                                       presentence.” United States v. McTiernan, 546 F.3d 1160, 1167 (9th Cir. 2008). Defendant’s
                                  14
                                       burden is to show that “proper advice” could “plausibly have motivated a reasonable person in
                                  15
                                       [her] position not to have pled guilty.” Id. at 1168. For example, defense counsel may render
                                  16
                                       “deficient performance by advising defendant that [the defendant’s] likely sentence was probation
                                  17
                                       to eight years,” when “there was virtually no chance” that the defendant would receive probation.
                                  18
                                       United States v. Davis, 428 F.3d 802, 805–06 (9th Cir. 2005). The Ninth Circuit has also held that
                                  19
                                       defense counsel’s failure to adequately advise the defendant about the basis (or lack thereof) for a
                                  20
                                       suppression motion is a fair and just reason to withdraw guilty plea. McTiernan, 546 F.3d at 1168.
                                  21
                                              None of Meltzer’s four alleged inadequacies justifies Defendant’s motion to withdraw.
                                  22
                                              1. Review of Government Discovery
                                  23
                                              First, Defendant contends that Meltzer failed to review the government’s discovery
                                  24
                                       material with her. Defendant declares that Meltzer “never reviewed the government’s discovery
                                  25
                                       material with me and, to my knowledge, did not in fact review the Government’s discovery
                                  26
                                       material.” Guntipally Decl. ¶ 5. Defendant’s contention is contradicted by the record, including
                                  27

                                  28                                                    34
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   her own statements.

                                   2          In Defendant’s October 23, 2017 email to Meltzer regarding objections to the PSR,

                                   3   Defendant herself referred to government discovery that Meltzer had shared with her: “I’ve not

                                   4   seen any document (in discovery, PR proffer statements) about PR statement saying that

                                   5   Guntipallys forged his signature.” Meltzer Decl., Ex. 6.

                                   6          Earlier, on May 2, 2015, Meltzer and Leeming arranged a meeting with Defendant and

                                   7   Venkat to review “a long and detailed” PowerPoint presentation that the government had created

                                   8   to summarize the case evidence. Meltzer Decl., Ex. 2.

                                   9          Similarly, on June 30, 2015, Meltzer emailed Defendant the transcripts of eight different

                                  10   interviews with witnesses. Meltzer Decl., Ex. 2. Among the discovery Meltzer shared with

                                  11   Defendant were “transcripts of recorded conversations during which [Defendant] counseled

                                  12   witnesses to lie to government investigators.” Leeming Decl. ¶ 6; see also Meltzer Decl. ¶ 11
Northern District of California
 United States District Court




                                  13   (explaining that Meltzer and Leeming created a Dropbox account, accessible to both Defendant

                                  14   and Venkat, to review the “most significant” documents the government produced in discovery).

                                  15          Thus, the record conclusively contradicts Defendant’s allegation that Meltzer failed to

                                  16   review or share discovery material.

                                  17          2. Guilty Plea and Sentence Negotiations

                                  18          Second, Defendant contends that Meltzer promised to negotiate a de minimis sentence, but

                                  19   failed to do so. Defendant relies only on her self-serving declaration that Meltzer “promised me

                                  20   that he would negotiate in an attempt to obtain a lower sentence for me; however, Mr. Meltzer

                                  21   never discussed doing so with me and, to my knowledge, did not do so.” Guntipally Decl. ¶ 6. As

                                  22   an initial matter, “fear of receiving a harsh sentence, standing alone” does not constitute a fair and

                                  23   just reason to withdraw guilty plea “even if counsel’s initial advice as to length of plea turned out

                                  24   to be inaccurate.” Shah v. United States, 878 F.2d 1156, 1162 (9th Cir. 1989).

                                  25          Regardless, the record contradicts Defendant’s allegations that Meltzer promised

                                  26   Defendant a de minimis sentence, failed to mitigate Defendant’s sentence, and failed to keep

                                  27   Defendant apprised Defendant of Meltzer’s negotiations. Before indictment, after indictment, and

                                  28                                                     35
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   after Defendant’s plea, Meltzer repeatedly attempted to negotiate a lower sentence for Defendant

                                   2   and informed Defendant of his efforts:

                                   3
                                              •   On September 21, 2015, before Defendant’s indictment, Meltzer informed
                                   4              Defendant and Venkat in an email that Meltzer “really would like to see a
                                                  resolution that avoids deportation and imprisonment and I will try my best to get
                                   5              as close to that goal as I can.” Meltzer Decl., Ex. 6.

                                   6          •   On October 16, 2015, Meltzer argued in an email to the government that
                                                  Defendant’s case was analogous to another in which the defendant pled to a
                                   7
                                                  charge of use of false documents and received a range of 3-24 months in custody.
                                   8              Meltzer Decl., Ex. 6.

                                   9          •   On March 30, 2017, Meltzer reminded Defendant and Venkat in an email that
                                                  Meltzer had “been through 4 US Attorneys and none of them have shown any
                                  10              interest in working out an immigration friendly plea.” Further, Meltzer reminded
                                  11              Defendant and Venkat that before indictment Meltzer offered for Defendant to
                                                  plead to the conspiracy charge, but “the offer was rejected by the chief of the
                                  12              Criminal Division after we received a draft plea agreement.” Meltzer Decl., Ex.
Northern District of California
 United States District Court




                                                  3.
                                  13
                                              •   On April 25, 2017, Meltzer sent an email to Defendant to confirm recent plea
                                  14
                                                  negotiations: “To summarize, over the weekend and on Monday we continued to
                                  15              negotiate over the terms of the plea agreement and we were able to remove the
                                                  forfeiture provision for 500,000 from your agreement.” Meltzer Decl., Ex. 6.
                                  16              Meltzer explained that negotiations had been successful: “We also modified
                                                  paragraph 7 to allow for all of the arguments over the Guidelines that we need to
                                  17              make.” Id.
                                  18          After Defendant’s plea, Meltzer hired Dayle Carlson as a sentencing consultant “to
                                  19   investigate and prepare mitigation” for Defendant’s sentencing and asked Carlson to attend
                                  20   Defendant’s interview with the United States Probation Officer. Carlson Decl. ¶ 12; Meltzer Decl.
                                  21   ¶ 24. In addition, Meltzer sought Defendant’s and Carlson’s input on the draft PSR and made
                                  22   corrections, Meltzer Decl., Ex. 6, and drafted a sentencing memorandum that requested a
                                  23   significant downward variance. ECF No. 198. The Court lauded Meltzer’s “good arguments” for
                                  24   mitigation and in light of those considerations, imposed a 52-month sentence rather than the high
                                  25   end of the Guidelines range. 11/29/17 Tr. 33:4-7; 42:18-24. On this record, Defendant cannot
                                  26   plausibly argue that Meltzer failed to attempt to mitigate her sentence. Defendant’s argument that
                                  27   Meltzer was ineffective is even more remarkable because Defendant’s current counsel filed a
                                  28                                                   36
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   supplemental sentencing memorandum that “fully incorporates the facts and arguments presented

                                   2   in her initial sentencing memorandum and the exhibits thereto”—which was the product of

                                   3   Meltzer’s allegedly ineffective representation. ECF No. 287 at 1.

                                   4          Defendant also cannot cite any promise to obtain a de minimis sentence that Meltzer made

                                   5   at any point during Meltzer’s three years representing Defendant. The record is to the contrary:

                                   6
                                              •   On September 21, 2015, before indictment, Meltzer told Defendant and Venkat
                                   7              in an email why it would be “difficult” to craft a resolution whereby Defendant
                                                  received only one year of prison time, given “the allegations of witness tampering
                                   8              and obstruction.” Meltzer did not promise a specific result: “I really would like
                                                  to see a resolution that avoids deportation and imprisonment and I will try my
                                   9              best to get as close to that goal as I can.” Meltzer Decl., Ex. 6.
                                  10
                                              •   On March 30, 2017, after indictment, Meltzer wrote in an email to Defendant and
                                  11              Venkat, “We have been through 4 US Attorneys and none of them have shown
                                                  any interest in working out an immigration friendly plea. After consultation with
                                  12              your immigration counsel I proposed several alternatives. The US Attorney
Northern District of California
 United States District Court




                                                  rejected them all.” Meltzer Decl., Ex. 3. Meltzer continued, “The US Attorney
                                  13              sees you as the most culpable person in the conspiracy. You therefore face the
                                  14              most serious sentence and possible enhancements for your role in the offense,
                                                  obstruction of justice, possible abuse of a position of trust and or use of a special
                                  15              skill.” Id.

                                  16          •   On April 5, 2017, Meltzer wrote to Defendant, “You would like to agree to
                                                  deportation in lieu of jail. I understand that you are aware of other cases where
                                  17
                                                  that has happened and I will review that information when it is received. I am
                                  18              not aware of other cases in this district where that has occurred in an indicted
                                                  case like this.” Meltzer Decl., Ex. 3.
                                  19
                                              •   On November 1, 2017, prior to sentencing, Meltzer wrote in an email to
                                  20              Defendant: “Unfortunately your co defendants have both received prison
                                                  sentences and I expect that the Court will also sentence you to a term of
                                  21
                                                  incarceration.” Meltzer Decl., Ex. 7.
                                  22   Thus, Meltzer repeatedly warned Defendant that she could face significant prison time, and never
                                  23   promised a de minimis sentence.
                                  24          In addition, Defendant’s complaint that Meltzer “should have reevaluated the sitation [sic]
                                  25   once it became clear that the Government was unwilling to enter a plea that would avoid
                                  26   deportation” and instead gone to trial, Reply at 14, is belied by Defendant’s own request that
                                  27   Meltzer negotiate a plea that provided for deportation in lieu of jail. In April 2017, Meltzer
                                  28                                                    37
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   reminded Defendant in an email that Defendant had told Meltzer she “would like to agree to

                                   2   deportation in lieu of jail” because she was “aware of other cases where that has happened.”

                                   3   Meltzer Decl., Ex. 6. In September 2015, Defendant had emailed Meltzer and Venkat a link to an

                                   4   article where such a case was discussed, and wrote, “Please see one of the similar cases, how it

                                   5   could get resolved.” Id.

                                   6          Relatedly, Defendant attests in her declaration that Meltzer “pressured [Defendant] to

                                   7   plead guilty, emphasizing that nothing existed to prove my innocence.” Guntipally Decl. ¶ 4.

                                   8   Defendant claims that “[r]ecently, in the absence of this pressure, [Defendant] has steadfastly

                                   9   maintained her innocence.” Reply at 1. However, Defendant fired Meltzer more than a year ago,

                                  10   on December 14, 2017, ECF No. 211, but only moved to withdraw her guilty plea on December

                                  11   18, 2018. As discussed above, Defendant had admitted only a week earlier in her December 11,

                                  12   2018 supplemental sentencing brief—when represented by current counsel, not Meltzer—that
Northern District of California
 United States District Court




                                  13   Defendant had “committed serious criminal activity for which she has accepted responsibility.”

                                  14   ECF No. 287. Presumably Defendant’s December 11, 2018 admission of guilt was not the

                                  15   product of “pressure” from current counsel, who had been representing Defendant since January

                                  16   25, 2018.

                                  17          Regardless, the record contradicts Defendant’s claim that Meltzer pressured Defendant.

                                  18   Defendant cites as evidence of Meltzer’s “pressure” an April 2017 email in which Meltzer writes,

                                  19   “I truly wish there were better alternatives. Unfortunately trial is not a good option for you given

                                  20   the evidence. I do not recommend that you go to trial.” Meltzer Decl., Ex. 3. Defendant offers no

                                  21   support for the remarkable contention that an attorney’s mere recommendation against trial

                                  22   constitutes “pressure” or that Meltzer’s words left Defendant “without a choice but to plead

                                  23   guilty.” Cf. Reply at 15. Rather, the record demonstrates that Meltzer “told [Defendant] that she

                                  24   could go to trial,” but that the evidence against Defendant was strong and any defense “was made

                                  25   all the more difficult because of [Defendant’s] obstruction.” Meltzer Decl. ¶ 9; see also Leeming

                                  26   Decl. ¶ 4 (explaining that although Defendant initially claimed that she was innocent, Defendant

                                  27   and Venkat “agreed that it was in their interest to negotiate a pre-indictment resolution of the

                                  28                                                    38
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   case”). Indeed, the documents that Defendant attached to her reply contradict Defendant, as

                                   2   Meltzer stated in a November 2017 email, “You also made it clear that you didn’t want to go to

                                   3   trial and I think that decision was right.” ECF No. 329-7.

                                   4           Defendant also protests the Court’s decision to order Defendant to self-surrender two

                                   5   months after resentencing rather than delay the self-surrender date for Defendant “to make

                                   6   arrangements for child care.” Mot. at 4. Defendant suggests that Meltzer should have requested

                                   7   consecutive sentences for Defendant and Venkat. Id. One might think from Defendant’s

                                   8   argument that Defendant has young children in need of child care. However, Defendant omits her

                                   9   children’s ages: at the time of Defendant’s sentencing, Defendant’s daughter was 19 and in

                                  10   college, while Defendant’s son was 16. ECF No. 204 ¶ 75. Defendant’s motion also fails to

                                  11   mention that the Court has expressly accommodated Defendant’s family concerns. The Court

                                  12   delayed Venkat’s self-surrender date a full year to June 14, 2019 to enable Venkat to remain at
Northern District of California
 United States District Court




                                  13   home with the couple’s son through his graduation from high school. 6/3/18 Tr. 20:11-19. By

                                  14   June 14, 2019, Defendant’s daughter will be 21 years old and have finished her junior year in

                                  15   college, while Defendant’s son will be 18 years old and a legal adult like his sister. ECF No. 204

                                  16   ¶ 80.

                                  17           3. Advice of Counsel Defense

                                  18           Third, Defendant contends that Meltzer failed to pursue an advice of counsel defense.

                                  19   Nothing in the record indicates that Defendant ever asked Meltzer to pursue such a defense, or that

                                  20   Defendant said she relied on outside counsel when creating any fraudulent documents. Leeming

                                  21   Decl. ¶ 8; Meltzer Decl. ¶ 27. Meltzer also attested in a sworn declaration that Defendant never

                                  22   told Meltzer “any facts that gave rise to an advice of counsel defense.” Meltzer Decl. ¶ 27.

                                  23           Defendant also suggests that she “relied on the advice of . . . Sandhya Ramireddi in

                                  24   completing and signing the immigration documents” at issue in the case. Guntipally Decl. ¶ 7.

                                  25   Defendant’s argument is striking, given that Ramireddi speaks little English, did “just clerical and

                                  26   administrative” work at Defendant’s companies, and earned as little as $1,000 per month as part of

                                  27   the scheme. 9/27/17 Tr. 45:22-24; 48:20-22. By contrast, Defendant has multiple college degrees,

                                  28                                                    39
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   ECF No. 204 ¶ 84; earned millions in profits, id. ¶ 17; and admitted in her May 2, 2017 plea

                                   2   agreement “I ran the operations of both companies [involved in the fraud scheme] on a daily basis,

                                   3   and I directed and controlled the activities of the employees in all their tasks.” ECF No. 165 at 3

                                   4   (emphasis added). Defendant’s attempt to pin the fraud scheme on Ramireddi, a low-level

                                   5   employee, is frivolous.

                                   6          Defendant’s mere allegation of ineffective assistance is not a fair and just reason under

                                   7   Ninth Circuit precedent. Rather, the Ninth Circuit has held that a defendant must first demonstrate

                                   8   that counsel’s advice was “[e]rroneous or inadequate.” McTiernan, 546 F.3d at 1167. For

                                   9   example, in McTiernan, the Ninth Circuit concluded that because the defendant had demonstrated

                                  10   a suppression motion was at least a “realistic possibility,” counsel’s failure to advise the defendant

                                  11   about such a motion constituted a fair and just reason for the defendant to withdraw his plea. Id. at

                                  12   1167–68. By contrast, Defendant’s declaration and papers provide no basis to conclude that
Northern District of California
 United States District Court




                                  13   Meltzer should have considered the viability of an advice of counsel defense. See Davis, 428 F.3d

                                  14   at 806 (holding that a defendant must first demonstrate that counsel was ineffective before a

                                  15   district court may consider whether counsel’s actions constitute a “fair and just reason” to

                                  16   withdraw guilty plea). The Court therefore rejects Defendant’s allegation.

                                  17          4. Conflict of Interest

                                  18          Defendant also suggests—in a footnote—that Meltzer may not have ensured “careful,

                                  19   precise communication” with Defendant. Mot. at 12 n.3. Defendant discusses “the magnitude of

                                  20   the language barrier in this case,” but does not outright allege that Meltzer was ineffective or argue

                                  21   that her alleged language barrier constitutes a fair and just reason to withdraw her guilty plea. Id.

                                  22   Regardless, the record contradicts any such suggestion, as set forth below.

                                  23          Relatedly, in her reply, Defendant for the first time contends that Meltzer created a conflict

                                  24   of interest because Defendant’s husband, Venkat, was present at some of Meltzer’s meetings with

                                  25   Defendant. Reply at 7. Defendant contends that this conflict is the “most important[]” inadequacy

                                  26   in Meltzer’s representation and spends more than six full pages of her reply brief on the issue. See

                                  27   id. at 7–13. Yet despite the issue’s apparent importance, Defendant never raised a conflict of

                                  28                                                     40
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   interest in her opening brief. Nor did Defendant make any such suggestion at the December 18,

                                   2   2018 hearing where she asserted her intent to withdraw her guilty plea, ECF No. 300, or in any of

                                   3   the Ninth Circuit filings where Defendant said she “could” move to withdraw her guilty plea.

                                   4          It is well established that a “district court need not consider arguments raised for the first

                                   5   time in a reply brief.” Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007); see also United

                                   6   States v. Van Dyck, 866 F.3d 1130, 1136 (9th Cir. 2017) (same); Gulec v. Boeing Co., 698 F.

                                   7   App’x 372, 373–74 (9th Cir. 2017) (same).

                                   8          While represented by current counsel, Defendant repeatedly—on February 1, 2018; March

                                   9   15, 2018; and March 23, 2018—told the Ninth Circuit that she “could” withdraw her guilty plea.

                                  10   Ninth Circuit Appeal 17-10533, Dkts No. 9-1, 18, 19, 23. Thus, Defendant and current counsel

                                  11   had clearly discussed the possibility of a motion to withdraw guilty plea before February 1, 2018.

                                  12   Defendant’s current counsel stated at the December 18, 2018 resentencing hearing that he and
Northern District of California
 United States District Court




                                  13   Defendant had spoken over the phone multiple times and that counsel had flown from

                                  14   Washington, D.C. to meet with Defendant in person about a possible motion to withdraw guilty

                                  15   plea. 12/18/18 Tr. 4:20-23. Yet, even though current counsel has represented Defendant for more

                                  16   than a year and Defendant has hinted at the possibility of a motion to withdraw guilty plea for

                                  17   more than a year, Defendant waited until her reply brief to raise her “most important” argument.

                                  18          Therefore, the Court exercises its discretion to decline to consider Defendant’s argument

                                  19   first raised in reply. Van Dyck, 866 F.3d at 1136. The reasons for doing so are manifest:

                                  20   Defendant’s delay prejudices the government, which cannot respond to Defendant’s contentions.

                                  21   See Sophanthavong v. Palmateer, 378 F.3d 859, 872 (9th Cir. 2004) (noting the “obvious”

                                  22   prejudice to the opposing party when a party first raises a claim in a reply brief).

                                  23          Nonetheless, the Court observes that even though Defendant’s conduct has deprived the

                                  24   government of an opportunity to address Defendant’s argument, Defendant’s own emails to

                                  25   Meltzer contradict Defendant.

                                  26          For one, the more than one hundred pages of substantive emails between Meltzer and

                                  27   Defendant attached to both the government’s opposition and Defendant’s reply were written

                                  28                                                     41
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   entirely in English. See generally Meltzer Decl., Exs.; Reply Exs. A-N. In one email, in order to

                                   2   help cooperate, Defendant wrote multiple paragraphs to Meltzer in English in which she explained

                                   3   “here is the info I came across when I worked with other vendors/businesses/peers,” and then

                                   4   described the operations of other businesses. Meltzer Decl., Ex. 4. In addition, Defendant’s

                                   5   emails show that she researched analogous criminal cases in English, read her plea agreement in

                                   6   English, read the draft PSR in English, and drafted detailed objections in English to the draft PSR

                                   7   in English. Meltzer Decl., Ex. 6; see, e.g., id. (“The word stating ‘Paragraph 31’ should be

                                   8   replaced as ‘Paragraph 30, line 11 to 14 and Paragraph 31.’”).

                                   9          Defendant’s current counsel represented in a motion for an extension of the filing

                                  10   deadlines for the instant motion that Defendant “is incarcerated and speaks little English.” ECF

                                  11   No. 293 at 2. However, in Defendant’s motion to withdraw her guilty plea, Defendant’s counsel

                                  12   represents that Defendant is “conversant in English.” Mot. at 12 n.3.
Northern District of California
 United States District Court




                                  13          At the May 3, 2017 change of plea hearing, Defendant responded to numerous questions in

                                  14   English, even though the Court provided an interpreter. See, e.g., 5/3/17 Tr. 5:20-6:8; 6:16; 7:8-

                                  15   12. In fact, when the Court asked for Defendant’s plea, Defendant answered “Guilty” in English.

                                  16   Id. 29:20-23.

                                  17          At the same hearing, Meltzer explained that he and Defendant had “communicated by e-

                                  18   mail without any problems and she’s seen every draft of this plea agreement and we’ve discussed

                                  19   every draft of this plea agreement.” 5/3/17 Tr. 3:18-23. Defendant raised no objection, affirmed

                                  20   that Meltzer had answered her questions about possible defenses and the possibility of trial, and

                                  21   affirmed that she was satisfied with Meltzer’s services. Id. 16:20-17:4. Similarly, in the plea

                                  22   agreement, Defendant confirmed that “I have had adequate time to discuss this case, the evidence,

                                  23   and the Agreement with my attorney and that my attorney has provided me with all the legal

                                  24   advice that I requested.” Plea Agreement at 10. Therefore, the record contradicts any inference

                                  25   that Defendant suffered from a language barrier that rendered her guilty plea involuntary.

                                  26          The record also demonstrates that Defendant requested that Venkat be present for

                                  27   Defendant’s meetings with Meltzer. For example, on December 9, 2015, in the course of pre-

                                  28                                                    42
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   indictment plea negotiations, Defendant wrote to Meltzer,

                                   2          “Yes, as we discussed, we would like to proceed for 5K consideration. I understand
                                   3          that they don’t want to commit anything pre-proffer session. You might have known
                                              that Venkat is leaving to India tomorrow for family urgency (his dad is ill) and he’ll
                                   4          be back on Jan 4th. I’ll be ready for proffer session after he comes back.”

                                   5   Meltzer Decl., Ex. 4 (emphasis added). Accordingly, Meltzer acquiesced, and responded that he

                                   6   was “working on getting a new date so that we can postpone the meeting until after Venkat

                                   7   returns.” Id. Leeming, Venkat’s counsel, also declared that “[Defendant] and her husband,

                                   8   Venkat Guntipally, regularly met with both Mr. Meltzer and me at their request.” Leeming Decl.

                                   9   ¶ 9. Defendant’s declaration is consistent with this account: Defendant attests that Venkat

                                  10   regularly attended Defendant’s meetings with Meltzer, but Defendant avoids saying who requested

                                  11   the arrangement. See Guntipally Decl. ¶ 10. Nor does Defendant make any showing that “an

                                  12   actual conflict of interest adversely affected [her] lawyer’s performance” or that Venkat ever
Northern District of California
 United States District Court




                                  13   interpreted a word incorrectly. See Cuyler v. Sullivan, 446 U.S. 335, 348 (1980). The record thus

                                  14   contradicts Defendant’s untimely arguments.

                                  15          In sum, Defendant has not carried her burden to demonstrate that Meltzer provided

                                  16   improper legal advice and has not shown a fair and just reason for withdrawal of her guilty plea.

                                  17          5. Evidentiary Hearing

                                  18          Finally, because the record conclusively contradicts all of Defendant’s allegations of

                                  19   ineffective assistance, Defendant has not demonstrated any entitlement to an evidentiary hearing.

                                  20   See United States v. Jackson, 254 F. App’x 659, 659 (9th Cir. 2007) (holding that a district court

                                  21   was not required to conduct an evidentiary hearing on a motion to withdraw guilty plea where “the

                                  22   district court had sufficient evidence to reach an informed decision”). Here, the parties have

                                  23   provided hundreds of pages of Defendant’s emails and several declarations in addition to the

                                  24   evidence already in the record, all of which contradict Defendant’s self-serving allegations that

                                  25   lack support and credibility. Thus, the existing record is more than sufficient for the Court to

                                  26   evaluate Defendant’s motion. See United States v. Gonzalez, 113 F.3d 1026, 1028 (9th Cir. 1997)

                                  27   (holding that to exercise its discretion, a court must first “conduct an inquiry adequate to create a

                                  28                                                     43
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   sufficient basis for reach an informed decision”).

                                   2          D. Prejudice to Government
                                   3          The advisory committee’s notes to Federal Rule of Criminal Procedure 32 also list several

                                   4   factors that courts should consider when evaluating a defendant’s motion to withdraw her guilty

                                   5   plea. See Fed. R. Crim. P. 32 advisory committee’s note (1983). Both the Ninth Circuit and the

                                   6   United States Supreme Court have cited the advisory committee’s notes with approval. See

                                   7   McTiernan, 546 F.3d at 1167; Hyde, 520 U.S. at 676–77. Per the advisory committee, if a

                                   8   defendant establishes a fair and just reason to withdraw her guilty plea, “it is then appropriate to

                                   9   consider whether the government would be prejudiced by withdrawal of the plea.” Fed. R. Crim.

                                  10   P. 32 advisory committee’s note (1983). Because Defendant has not shown a fair and just reason

                                  11   to withdraw her guilty plea, the Court need not consider this factor.

                                  12          However, Defendant’s long delay has prejudiced the government. Defendant’s delay
Northern District of California
 United States District Court




                                  13   affects the availability of two insider witnesses important to the government’s case against

                                  14   Defendant, Ramireddi and Kondamoori.

                                  15          Ramireddi self-surrendered for her 14-month sentence on December 29, 2017. ECF No.

                                  16   220. Because more than 14 months have elapsed since December 2017, Ramireddi has served her

                                  17   sentence and lacks the same incentive to testify against Defendant. Moreover, Ramireddi may

                                  18   have been deported following her sentence, and thus unavailable to testify against Defendant. See

                                  19   ECF No. 182 at 3 (judgment in Ramireddi’s case stating that although the Court imposed a three-

                                  20   year term of supervised release, “upon release from imprisonment, the defendant will likely be

                                  21   deported and will not be in the United States to be supervised”).

                                  22          The same may be true of Kondamoori by the time a trial were to occur. ECF No. 196 at 3

                                  23   (judgment in Kondamoori’s case stating that although the Court imposed a three-term of

                                  24   supervised release, “upon release from imprisonment, the defendant will likely be deported and

                                  25   will not be in the United States to be supervised”); ECF No. 193 ¶ 51 (Kondamoori’s acceptance

                                  26   of responsibility statement in PSR acknowledging his likely deportation). To date, Kondamoori

                                  27   has served more than a year of his 20-month sentence, which may be shorter if Kondamoori

                                  28                                                     44
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   receives good time credit. Although Defendant does not focus on Kondamoori’s utility to the

                                   2   government (perhaps because Kondamoori has not filed a § 2255 motion to support Defendant’s

                                   3   motion to withdraw), the Court noted at Kondamoori’s sentencing that Kondamoori “provided

                                   4   additional details about the Guntipallys’ scheme that [Ramireddi] could not provide, so his

                                   5   cooperation was above and apart from what [Ramireddi] could provide.” 10/25/17 Tr. 30:14-17.

                                   6          In addition, Defendant’s delayed motion also deprives the government of the opportunity

                                   7   to provide incentives to Ramireddi or Kondamoori under Federal Rule of Criminal Procedure

                                   8   35(b). Under that rule, “[u]pon the government’s motion made within one year of sentencing, the

                                   9   court may reduce a sentence if the defendant, after sentencing, provided substantial assistance in

                                  10   investigating or prosecuting another person.” Fed. R. Crim. P. 35(b)(1). More than a year has

                                  11   passed since Ramireddi’s and Kondamoori’s sentencings, which renders Rule 35(b) moot and

                                  12   deprives the government of an additional carrot to encourage the codefendants to testify against
Northern District of California
 United States District Court




                                  13   Defendant. ECF Nos. 180, 194.

                                  14          Finally, in Defendant’s plea agreement, Defendant attested that she understood that “the

                                  15   government will not preserve any physical evidence obtained in this case” in exchange for

                                  16   Defendant’s plea of guilty. Plea Agreement at 5. Thus, the government may not have preserved

                                  17   physical evidence for Defendant’s case. Opp. at 37. For all of the above reasons, Defendant’s

                                  18   nineteen-month delay has prejudiced the government.

                                  19          E. Procedural Inequities
                                  20          Defendant contends that the Court’s handling of the briefing schedule for Defendant’s

                                  21   motion to withdraw is a “procedural inequity.” Reply at 24 & n.15. Defendant raises two

                                  22   principal issues: (1) the Court set an expedited briefing schedule; (2) the Court favored the

                                  23   government’s requests over Defendant’s requests. Id. at n.15. Neither contention has merit.

                                  24          First, as the Court has explained at length, Defendant waited nineteen months and until the

                                  25   day of resentencing to attempt to withdraw her guilty plea. On the day of resentencing, the Court

                                  26   delayed the hearing at the request of Defendant’s current counsel, Mark Schamel. ECF No. 290.

                                  27   At the resentencing, Schamel requested “ten days” to brief Defendant’s motion. 12/18/18 Tr.

                                  28                                                    45
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1   5:22-23. Had the Court agreed, Defendant’s motion to withdraw her guilty plea would have been

                                   2   due December 28, 2018. The Court initially gave Defendant much longer to file her motion. ECF

                                   3   No. 291. However, upon further reflection, the Court set an expedited briefing schedule “to avoid

                                   4   contributing to any prejudice” from Defendant’s delayed motion. ECF No. 292. Specifically, the

                                   5   Court set the motion filing deadline as January 4, 2019; January 23, 2019 for the opposition; and

                                   6   January 30, 2019 for the reply. The Court set the hearing for February 13, 2019. Id. Thus, the

                                   7   Court’s January 4, 2019 deadline for Defendant’s motion still gave Defendant a full week longer

                                   8   than Defendant’s initial request for a December 28, 2018 filing deadline. See id.

                                   9          Second, Defendant failed to file Defendant’s declaration with Defendant’s motion to

                                  10   withdraw guilty plea on January 4, 2019. Thus, the Court gave Defendant an additional two

                                  11   weeks to file Defendant’s declaration by January 18, 2019. ECF No. 304.

                                  12          Any extensions the Court granted the government resulted only from Defendant’s own
Northern District of California
 United States District Court




                                  13   dilatoriness. For example, the Court only granted the government’s request for an extension of the

                                  14   January 23, 2019 opposition filing deadline to February 6, 2019 because of Defendant’s failure to

                                  15   file a declaration with her January 4, 2019 motion to withdraw guilty plea, or even to commit to

                                  16   filing that declaration by a date certain. ECF No. 304. As a result, the Court also extended

                                  17   Defendant’s deadline to reply from January 30, 2019 to February 13, 2019, and the hearing from

                                  18   February 13, 2019 to February 27, 2019. Id. Defendant appears to object to the Court’s grant of

                                  19   the government’s request to continue the hearing date from February 13, 2019 to February 27,

                                  20   2019. See Reply at n.15. However, Defendant herself consented to the government’s request for

                                  21   an extension of the briefing deadlines, which required an extension of the motion hearing date.

                                  22   ECF No. 301 at 1. The Court could not have held a hearing on February 13, 2019 when

                                  23   Defendants’ reply was due the same day.

                                  24          Therefore, the Court rejects the inference that the Court has contributed to any procedural

                                  25   inequities in this case or that the Court’s briefing deadlines on Defendant’s long-delayed motion to

                                  26   withdraw guilty plea constitute a fair and just reason for Defendant to withdraw her plea.

                                  27   IV.    CONCLUSION
                                  28                                                   46
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
                                   1           For the foregoing reasons, the Court DENIES Defendant’s motion to withdraw her guilty

                                   2   plea.

                                   3   IT IS SO ORDERED.

                                   4   Dated: March 8, 2019

                                   5                                                 ______________________________________
                                                                                     LUCY H. KOH
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                 47
                                       Case No. 16-CR-00189-LHK-1
                                       ORDER DENYING DEFENDANT’S MOTION TO WITHDRAW HER GUILTY PLEA
